UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2017 Date of reporting period:	January 1, 2017 — June 30, 2017 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees August 9, 2017 Dear Shareholder: A fair amount of investor optimism has helped to fuel financial markets in 2017, and global stock and bond markets have generally fared well. At the same time, however, a number of macroeconomic and political risks around the world could disrupt the positive momentum. While calm markets are generally welcome, we believe investors should continue to remember time-tested strategies: maintain a well-diversified portfolio, keep a long-term view, and speak regularly with your financial advisor. In the following pages, you will find a summary of your fund’s performance for the reporting period. We would like to take this opportunity to announce some changes to your fund’s Board ofTrustees. First, we are pleased to welcome the arrival of Catharine Bond Hill and ManojP.Singh, who bring extensive professional and directorship experience to their new roles as Putnam Trustees. In addition, we would like to extend our appreciation and best wishes to Robert J. Darretta, John A. Hill, and W. Thomas Stephens, who retired from the Board, effective June 30, 2017. We are grateful for their years of work on behalf of you and your fellow shareholders, and we wish them well in their future endeavors. Thank you for investing with Putnam. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value when interest rates decline and decline in value when interest rates rise. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions (including perceptions about the risk of default and expectations about monetary policy or interest rates), changes in government intervention in the financial markets, and factors related to a specific issuer or industry. These and other factors may lead to increased volatility and reduced liquidity in the fund’s portfolio. You can lose money by investing in the fund. Performance summary (as of 6/30/17) Investment objective As high a level of current income as Putnam Investment Management, LLC, (Putnam Management) believes is consistent with preservation of capital Net asset value June 30, 2017 Class IA: $5.92 Class IB: $5.94 Total return at net asset value Bloomberg Citigroup Barclays Non-U.S. U.S. World JPMorgan Aggregate Govern- Developed (as of Class IA Class IB Bond ment Bond High Yield 6/30/17) shares* shares† Index Index Index‡ 6 months 3.74% 3.63% 2.27% 5.91% 4.85% 1 year 12.46 12.33 –0.31 –5.01 13.36 5 years 25.25 23.61 11.57 –3.96 41.25 Annualized 4.61 4.33 2.21 –0.80 7.15 10 years 55.70 53.96 54.97 37.17 113.93 Annualized 4.53 4.41 4.48 3.21 7.90 Life 248.65 235.07 241.76 184.64 — Annualized 5.39 5.21 5.30 4.50 — For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: September 15, 1993. † Class inception date: April 6, 1998. ‡ The fund’s secondary benchmark, the JPMorgan Developed High Yield Index, was introduced on 12/31/94, which post-dates the inception of the fund’s class IA shares. The Bloomberg Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. The Citigroup Non-U.S. World Government Bond Index is an unmanaged index generally considered to be representative of the world bond market excluding the United States. The JPMorgan Developed High Yield Index is an unmanaged index of high-yield fixed-income securities issued in developed countries. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes, and rounding. Allocations may not total 100% because the table includes the notional value of certain derivatives (the economic value for purposes of calculating periodic payment obligations), in addition to the market value of securities. Holdings and allocations may vary over time. Credit qualities are shown as a percentage of net assets. A bond rated BBB or higher (A-3 or higher, for short-term debt) is considered investment grade. This chart reflects the highest security rating provided by one or more of Standard & Poor’s, Moody’s, and Fitch. To-be-announced (TBA) mortgage commitments, if any, are included based on their issuer ratings. Ratings may vary over time. Cash, derivative instruments, and net other assets are shown in the not-rated category. Payables and receivables for TBA mortgage commitments are included in the not-rated category and may result in negative weights. The fund itself has not been rated by an independent rating agency. Putnam VT Diversified Income Fund 1 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The two left-hand columns of the Expenses per $1,000 table show the expenses you would have paid on a $1,000 investment in your fund from 1/1/17 to 6/30/17. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expense s . To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the Expenses per $1,000 table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expense ratios Class IA Class IB Total annual operating expenses for the fiscal year ended 12/31/16 0.79% 1.04% Annualized expense ratio for the six-month period ended 6/30/17 0.78% 1.03% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. Expenses per $1,000 Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a hypothetical 5% annualized actual returns for the return for the 6 months 6 months ended 6/30/17 ended 6/30/17 Class IA Class IB Class IA Class IB Expenses paid per $1,000*† $3.94 $5.20 $3.91 $5.16 Ending value (after expenses) $1,037.40 $1,036.30 $1,020.93 $1,019.69 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 6/30/17. The expense ratio may differ for each share class. †Expenses based on actual returns are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Expenses based on a hypothetical 5% return are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Your fund’s managers Portfolio Manager D. William Kohli is Chief Investment Officer, Fixed Income, at Putnam. He joined Putnam in 1994 and has been in the investment industry since 1988. In addition to Bill, your fund is managed by Michael J. Atkin; Robert L. Davis, CFA; Brett S. Kozlowski, CFA; Michael V. Salm; and Paul D. Scanlon, CFA at Putnam. Your fund’s managers also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. 2 Putnam VT Diversified Income Fund ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. In other examples, the managers may use options and futures contracts to hedge against a variety of risks by establishing a combination of long and short exposures to specific equity markets or sectors. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. Putnam VT Diversified Income Fund 3 The fund’s portfolio 6/30/17 (Unaudited) MORTGAGE-BACKED SECURITIES (48.3%)* Principal amount Value Agency collateralized mortgage obligations (19.0%) Federal Home Loan Mortgage Corporation IFB Ser. 3408, Class EK, 21.13%, 4/15/37 $36,524 $56,270 IFB Ser. 3072, Class SM, 19.547%, 11/15/35 101,290 146,986 IFB Ser. 3249, Class PS, 18.451%, 12/15/36 72,449 101,308 IFB Ser. 3065, Class DC, 16.383%, 3/15/35 243,597 351,519 Ser. 4077, Class IK, IO, 5.00%, 7/15/42 1,870,036 380,839 IFB Ser. 4678, Class MS, IO, 4.941%, 4/15/47 1,217,993 278,713 Ser. 4122, Class TI, IO, 4.50%, 10/15/42 1,467,425 285,121 Ser. 4000, Class PI, IO, 4.50%, 1/15/42 735,285 128,160 Ser. 4024, Class PI, IO, 4.50%, 12/15/41 1,645,876 288,733 Ser. 4546, Class TI, IO, 4.00%, 12/15/45 1,131,198 183,820 Ser. 4530, Class TI, IO, 4.00%, 11/15/45 1,789,896 302,134 Ser. 4462, IO, 4.00%, 4/15/45 898,712 176,759 Ser. 4425, IO, 4.00%, 1/15/45 4,302,453 749,573 Ser. 4452, Class QI, IO, 4.00%, 11/15/44 2,294,644 446,997 Ser. 4403, Class CI, IO, 4.00%, 10/15/44 1,233,637 206,634 Ser. 4000, Class LI, IO, 4.00%, 2/15/42 2,005,035 291,435 Ser. 4604, Class QI, IO, 3.50%, 7/15/46 4,012,301 659,983 Ser. 4580, Class ID, IO, 3.50%, 8/15/45 3,403,017 526,106 Ser. 4105, Class HI, IO, 3.50%, 7/15/41 1,217,600 140,005 Ser. 304, Class C37, IO, 3.50%, 12/15/27 1,455,172 142,389 Ser. 4210, Class PI, IO, 3.00%, 12/15/41 1,742,069 124,667 FRB Ser. 57, Class 1AX, IO, 0.371%, 7/25/43 1,161,941 12,564 Ser. 3300, PO, zero %, 2/15/37 23,931 20,739 Ser. 3326, Class WF, zero %, 10/15/35 854 646 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 32.603%, 7/25/36 45,332 82,547 IFB Ser. 06-8, Class HP, 20.108%, 3/25/36 150,515 235,279 IFB Ser. 07-53, Class SP, 19.741%, 6/25/37 99,335 146,156 IFB Ser. 05-122, Class SE, 18.844%, 11/25/35 128,643 173,689 IFB Ser. 08-24, Class SP, 18.824%, 2/25/38 105,953 144,635 IFB Ser. 05-83, Class QP, 14.232%, 11/25/34 105,176 129,050 Ser. 16-3, Class NI, IO, 6.00%, 2/25/46 1,969,065 466,779 Ser. 374, Class 6, IO, 5.50%, 8/25/36 163,706 31,519 IFB Ser. 13-90, Class SD, IO, 5.384%, 9/25/43 2,829,998 588,832 IFB Ser. 10-35, Class SG, IO, 5.184%, 4/25/40 936,461 184,951 Ser. 378, Class 19, IO, 5.00%, 6/25/35 508,557 92,812 IFB Ser. 10-140, Class GS, IO, 4.784%, 7/25/39 3,336,633 335,565 Ser. 12-127, Class BI, IO, 4.50%, 11/25/42 487,488 114,534 Ser. 12-30, Class HI, IO, 4.50%, 12/25/40 2,684,165 313,731 Ser. 366, Class 22, IO, 4.50%, 10/25/35 86,616 3,413 Ser. 17-7, Class JI, IO, 4.00%, 2/25/47 1,477,573 256,728 Ser. 15-88, Class QI, IO, 4.00%, 10/25/44 1,757,009 268,369 Ser. 13-41, Class IP, IO, 4.00%, 5/25/43 1,566,192 256,527 Ser. 13-44, Class PI, IO, 4.00%, 1/25/43 1,183,396 180,884 Ser. 12-96, Class PI, IO, 4.00%, 7/25/41 598,093 85,963 Ser. 16-102, Class JI, IO, 3.50%, 2/25/46 2,601,274 364,178 Ser. 11-98, Class AI, IO, 3.50%, 11/25/37 4,053,650 246,544 Ser. 13-35, Class IP, IO, 3.00%, 6/25/42 1,922,427 155,717 Ser. 13-53, Class JI, IO, 3.00%, 12/25/41 2,204,059 219,745 Ser. 13-23, Class PI, IO, 3.00%, 10/25/41 2,127,415 141,516 Ser. 99-51, Class N, PO, zero %, 9/17/29 8,830 7,505 Federal National Mortgage Association Grantor Trust Ser. 00-T6, IO, 0.711%, 3/30/30 1,000,424 21,259 Government National Mortgage Association Ser. 17-38, Class DI, IO, 5.00%, 3/16/47 1,184,804 248,027 Ser. 14-122, Class IC, IO, 5.00%, 8/20/44 921,824 187,628 Ser. 14-76, IO, 5.00%, 5/20/44 1,100,865 232,638 MORTGAGE-BACKED SECURITIES (48.3%)* cont . Principal amount Value Agency collateralized mortgage obligations cont . Government National Mortgage Association Ser. 15-187, Class KI, IO, 5.00%, 6/20/43 $2,159,547 $208,802 Ser. 13-22, Class OI, IO, 5.00%, 1/20/43 1,924,919 407,099 Ser. 13-3, Class IT, IO, 5.00%, 1/20/43 1,172,666 248,082 Ser. 13-6, Class IC, IO, 5.00%, 1/20/43 764,779 159,495 Ser. 12-146, IO, 5.00%, 12/20/42 1,783,243 376,853 Ser. 13-130, Class IB, IO, 5.00%, 12/20/40 504,055 32,607 Ser. 13-16, Class IB, IO, 5.00%, 10/20/40 175,928 12,034 Ser. 11-41, Class BI, IO, 5.00%, 5/20/40 411,817 31,278 Ser. 10-35, Class UI, IO, 5.00%, 3/20/40 615,837 130,043 Ser. 10-20, Class UI, IO, 5.00%, 2/20/40 896,865 187,140 Ser. 10-9, Class UI, IO, 5.00%, 1/20/40 4,002,589 847,160 Ser. 09-121, Class UI, IO, 5.00%, 12/20/39 2,287,822 486,437 Ser. 15-79, Class GI, IO, 5.00%, 10/20/39 768,172 163,961 IFB Ser. 13-129, Class SN, IO, 4.938%, 9/20/43 1,054,164 166,568 IFB Ser. 13-99, Class VS, IO, 4.928%, 7/16/43 649,542 104,609 Ser. 16-37, Class IW, IO, 4.50%, 2/20/46 1,318,537 275,245 Ser. 16-104, Class GI, IO, 4.50%, 1/20/46 3,190,151 445,887 Ser. 13-182, Class IQ, IO, 4.50%, 12/16/43 1,828,970 365,794 Ser. 13-34, Class IH, IO, 4.50%, 3/20/43 2,689,735 509,398 Ser. 13-183, Class JI, IO, 4.50%, 2/16/43 1,113,779 140,197 Ser. 14-108, Class IP, IO, 4.50%, 12/20/42 402,220 66,616 Ser. 17-42, Class IC, IO, 4.50%, 8/20/41 1,522,634 300,772 Ser. 11-18, Class PI, IO, 4.50%, 8/20/40 157,661 20,706 Ser. 10-35, Class AI, IO, 4.50%, 3/20/40 1,808,227 354,340 Ser. 10-35, Class QI, IO, 4.50%, 3/20/40 1,842,837 369,002 Ser. 13-151, Class IB, IO, 4.50%, 2/20/40 1,897,818 363,616 Ser. 10-9, Class QI, IO, 4.50%, 1/20/40 922,819 183,556 Ser. 09-121, Class BI, IO, 4.50%, 12/16/39 853,872 200,096 Ser. 10-168, Class PI, IO, 4.50%, 11/20/39 374,353 36,544 Ser. 10-158, Class IP, IO, 4.50%, 6/20/39 1,586,304 121,955 Ser. 10-98, Class PI, IO, 4.50%, 10/20/37 109,391 753 IFB Ser. 14-119, Class SA, IO, 4.388%, 8/20/44 2,787,367 432,042 Ser. 15-186, Class AI, IO, 4.00%, 12/20/45 5,370,410 914,044 Ser. 16-27, Class IB, IO, 4.00%, 11/20/45 1,678,115 280,594 Ser. 15-79, Class CI, IO, 4.00%, 5/20/45 3,209,040 572,760 Ser. 15-60, Class PI, IO, 4.00%, 4/20/45 1,452,708 281,462 Ser. 15-40, IO, 4.00%, 3/20/45 2,756,872 582,965 Ser. 15-64, Class YI, IO, 4.00%, 11/20/44 1,919,951 326,622 Ser. 17-63, Class PI, IO, 4.00%, 12/20/43 1,734,543 295,147 Ser. 13-165, Class IL, IO, 4.00%, 3/20/43 1,176,929 203,526 Ser. 12-47, Class CI, IO, 4.00%, 3/20/42 1,890,836 328,286 Ser. 12-8, Class PI, IO, 4.00%, 5/20/41 4,582,287 671,886 Ser. 16-48, Class MI, IO, 3.50%, 4/16/46 2,065,046 336,964 Ser. 15-95, Class PI, IO, 3.50%, 7/20/45 2,448,047 364,147 Ser. 15-64, Class PI, IO, 3.50%, 5/20/45 2,076,339 312,738 Ser. 13-102, Class IP, IO, 3.50%, 6/20/43 1,419,377 155,883 Ser. 13-76, IO, 3.50%, 5/20/43 3,293,699 534,963 Ser. 13-28, IO, 3.50%, 2/20/43 1,109,986 162,465 Ser. 13-54, Class JI, IO, 3.50%, 2/20/43 1,562,141 242,194 Ser. 13-37, Class JI, IO, 3.50%, 1/20/43 2,372,131 370,456 Ser. 13-27, Class PI, IO, 3.50%, 12/20/42 1,679,107 262,360 Ser. 12-136, Class BI, IO, 3.50%, 11/20/42 1,781,403 338,645 Ser. 12-140, Class IC, IO, 3.50%, 11/20/42 1,959,199 397,833 Ser. 15-69, Class IK, IO, 3.50%, 3/20/38 2,520,806 302,653 Ser. 14-44, Class IA, IO, 3.50%, 5/20/28 4,337,085 456,410 Ser. 16-H23, Class NI, IO, 2.404%, 10/20/66 10,334,494 1,320,748 Ser. 16-H14, Class AI, IO, 2.397%, 6/20/66 2,748,760 320,505 Ser. 15-H10, Class BI, IO, 2.36%, 4/20/65 2,470,187 249,531 Ser. 16-H16, Class EI, IO, 2.351%, 6/20/66 2,793,850 328,277 Ser. 16-H17, Class KI, IO, 2.318%, 7/20/66 1,949,960 231,558 4 Putnam VT Diversified Income Fund MORTGAGE-BACKED SECURITIES (48.3%)* cont . Principal amount Value Agency collateralized mortgage obligations cont . Government National Mortgage Association Ser. 17-H02, Class BI, IO, 2.312%, 1/20/67 $2,781,198 $370,261 Ser. 16-H24, Class JI, IO, 2.302%, 11/20/66 3,220,168 424,660 Ser. 17-H06, Class BI, IO, 2.286%, 2/20/67 3,251,439 405,780 Ser. 16-H09, Class BI, IO, 2.273%, 4/20/66 5,477,820 575,965 Ser. 17-H08, Class NI, IO, 2.194%, 3/20/67 4,269,140 511,016 Ser. 16-H03, Class AI, IO, 2.165%, 1/20/66 3,216,634 335,736 Ser. 17-H11, Class TI, IO, 2.123%, 4/20/67 2,342,925 287,999 Ser. 16-H03, Class DI, IO, 2.032%, 12/20/65 3,762,558 364,498 Ser. 15-H24, Class AI, IO, 1.956%, 9/20/65 3,825,725 385,250 Ser. 16-H02, Class HI, IO, 1.941%, 1/20/66 4,476,138 400,167 Ser. 16-H10, Class AI, IO, 1.904%, 4/20/66 6,089,838 492,059 Ser. 16-H06, Class DI, IO, 1.904%, 7/20/65 5,615,643 498,108 Ser. 17-H11, Class DI, IO, 1.849%, 5/20/67 2,732,954 319,414 Ser. 15-H25, Class EI, IO, 1.846%, 10/20/65 3,670,910 335,154 FRB Ser. 15-H08, Class CI, IO, 1.79%, 3/20/65 2,015,799 183,647 Ser. 17-H09, IO, 1.775%, 4/20/67 3,838,534 423,390 Ser. 16-H06, Class CI, IO, 1.752%, 2/20/66 6,263,378 481,654 Ser. 15-H23, Class BI, IO, 1.73%, 9/20/65 4,317,856 374,358 Ser. 17-H10, Class MI, IO, 1.725%, 4/20/67 5,420,566 533,384 Ser. 16-H24, Class CI, IO, 1.699%, 10/20/66 3,032,612 261,720 Ser. 13-H08, Class CI, IO, 1.674%, 2/20/63 5,154,068 326,768 Ser. 16-H14, IO, 1.672%, 6/20/66 2,486,579 207,629 Ser. 15-H25, Class AI, IO, 1.614%, 9/20/65 6,158,128 487,108 Ser. 14-H21, Class BI, IO, 1.549%, 10/20/64 3,734,538 270,007 Ser. 15-H26, Class CI, IO, 0.554%, 8/20/65 10,651,055 184,263 Ser. 06-36, Class OD, PO, zero %, 7/16/36 2,384 2,011 Commercial mortgage-backed securities (17.2%) Banc of America Commercial Mortgage Trust FRB Ser. 07-3, Class AJ, 5.874%, 6/10/49 150,660 150,509 Ser. 06-4, Class AJ, 5.695%, 7/10/46 42,243 42,175 Banc of America Commercial Mortgage Trust 144A FRB Ser. 07-5, Class XW, IO, 0.407%, 2/10/51 16,191,284 8,170 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 07-T26, Class AJ, 5.566%, 1/12/45 900,000 877,500 Ser. 05-PWR7, Class B, 5.214%, 2/11/41 757,313 758,260 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.328%, 3/11/39 488,603 380,758 CD Mortgage Trust 144A FRB Ser. 07-CD5, Class E, 6.506%, 11/15/44 578,000 560,909 FRB Ser. 07-CD5, Class XS, IO, 0.135%, 11/15/44 8,753,145 1 CFCRE Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class E, 5.945%, 12/15/47 326,000 328,797 FRB Ser. 11-C2, Class F, 5.25%, 12/15/47 822,000 743,170 Citigroup Commercial Mortgage Trust FRB Ser. 06-C4, Class C, 6.203%, 3/15/49 300,000 300,750 Citigroup Commercial Mortgage Trust 144A FRB Ser. 12-GC8, Class D, 5.014%, 9/10/45 779,712 739,011 FRB Ser. 14-GC21, Class D, 4.996%, 5/10/47 826,000 725,393 COBALT CMBS Commercial Mortgage Trust FRB Ser. 07-C3, Class AJ, 6.061%, 5/15/46 336,000 339,182 Ser. 07-C2, Class AJFX, 5.568%, 4/15/47 384,821 384,591 COMM Mortgage Pass-Through Certificates 144A FRB Ser. 12-CR3, Class E, 4.927%, 10/15/45 350,000 291,701 Ser. 12-CR3, Class F, 4.75%, 10/15/45 700,000 467,056 COMM Mortgage Trust Ser. 06-C8, Class AJ, 5.377%, 12/10/46 193,633 195,279 MORTGAGE-BACKED SECURITIES (48.3%)* cont . Principal amount Value Commercial mortgage-backed securities cont . COMM Mortgage Trust 144A FRB Ser. 14-CR18, Class D, 4.893%, 7/15/47 $840,000 $739,872 FRB Ser. 13-CR9, Class D, 4.397%, 7/10/45 452,000 384,019 Ser. 13-LC13, Class E, 3.719%, 8/10/46 566,000 380,975 Ser. 14-CR18, Class E, 3.60%, 7/15/47 493,000 305,118 Credit Suisse Commercial Mortgage Trust FRB Ser. 06-C5, Class AX, IO, 0.867%, 12/15/39 2,749,838 12,374 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8.00%, 12/28/38 (Cayman Islands) 547,447 561,133 CSAIL Commercial Mortgage Trust 144A FRB Ser. 15-C1, Class D, 3.942%, 4/15/50 781,000 682,209 GMAC Commercial Mortgage Securities, Inc. Trust Ser. 04-C3, Class B, 4.965%, 12/10/41 72,056 72,618 GS Mortgage Securities Corp. II 144A FRB Ser. 13-GC10, Class D, 4.557%, 2/10/46 299,000 287,459 FRB Ser. 05-GG4, Class XC, IO, 1.599%, 7/10/39 601,643 602 GS Mortgage Securities Trust 144A FRB Ser. 14-GC18, Class D, 5.109%, 1/10/47 630,000 536,854 Ser. 11-GC3, Class E, 5.00%, 3/10/44 528,000 492,835 JPMBB Commercial Mortgage Securities Trust 144A FRB Ser. 13-C15, Class D, 5.232%, 11/15/45 556,000 534,629 FRB Ser. 14-C18, Class D, 4.974%, 2/15/47 844,000 738,078 FRB Ser. C14, Class D, 4.721%, 8/15/46 289,000 254,125 FRB Ser. 14-C18, Class E, 4.474%, 2/15/47 381,000 272,529 FRB Ser. 13-C12, Class E, 4.222%, 7/15/45 138,000 100,298 FRB Ser. 14-C26, Class D, 4.069%, 1/15/48 776,000 650,480 Ser. 14-C25, Class E, 3.332%, 11/15/47 656,000 400,947 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 12-LC9, Class E, 4.535%, 12/15/47 767,000 715,611 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.433%, 2/12/51 39,500 40,428 Ser. 06-LDP8, Class B, 5.52%, 5/15/45 131,323 133,744 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class B, 6.533%, 2/12/51 249,000 249,498 FRB Ser. 07-CB20, Class C, 6.533%, 2/12/51 704,000 689,920 FRB Ser. 11-C3, Class E, 5.801%, 2/15/46 121,000 120,335 FRB Ser. 11-C3, Class F, 5.801%, 2/15/46 401,000 386,965 FRB Ser. 13-C16, Class D, 5.14%, 12/15/46 402,000 378,131 FRB Ser. 12-C8, Class E, 4.807%, 10/15/45 271,000 253,289 Ser. 13-C13, Class E, 3.986%, 1/15/46 818,000 614,400 Ser. 13-C10, Class E, 3.50%, 12/15/47 551,000 410,164 FRB Ser. 13-LC11, Class E, 3.25%, 4/15/46 558,000 388,201 FRB Ser. 07-CB20, Class X1, IO, 0.415%, 2/12/51 11,962,129 550 LB Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 6.41%, 6/15/31 155,516 158,616 Ser. 98-C4, Class J, 5.60%, 10/15/35 349,733 354,804 LB-UBS Commercial Mortgage Trust FRB Ser. 06-C6, Class C, 5.482%, 9/15/39 (In default) † 824,000 70,452 LSTAR Commercial Mortgage Trust 144A FRB Ser. 15-3, Class C, 3.345%, 4/20/48 413,000 348,531 Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.542%, 2/12/51 269,000 272,497 Mezz Cap Commercial Mortgage Trust 144A FRB Ser. 07-C5, Class X, IO, 5.504%, 12/15/49 419,382 2,852 Putnam VT Diversified Income Fund 5 MORTGAGE-BACKED SECURITIES (48.3%)* cont . Principal amount Value Commercial mortgage-backed securities cont . Morgan Stanley Bank of America Merrill Lynch Trust 144A FRB Ser. 12-C6, Class F, 4.775%, 11/15/45 $512,000 $406,477 Ser. 14-C17, Class D, 4.697%, 8/15/47 1,047,000 877,217 FRB Ser. 12-C6, Class G, 4.50%, 11/15/45 800,000 562,720 FRB Ser. 13-C10, Class D, 4.219%, 7/15/46 645,000 583,233 Ser. 14-C15, Class F, 4.00%, 4/15/47 440,000 306,792 Ser. 14-C17, Class E, 3.50%, 8/15/47 602,000 385,762 Ser. 15-C24, Class D, 3.257%, 5/15/48 383,000 274,492 Morgan Stanley Capital I Trust FRB Ser. 06-HQ8, Class D, 5.628%, 3/12/44 513,000 208,299 Ser. 07-HQ11, Class C, 5.558%, 2/12/44 986,000 303,639 Ser. 07-HQ11, Class B, 5.538%, 2/12/44 556,000 472,600 Ser. 06-HQ10, Class B, 5.448%, 11/12/41 385,000 362,423 Morgan Stanley Capital I Trust 144A FRB Ser. 08-T29, Class D, 6.503%, 1/11/43 500,000 497,250 FRB Ser. 08-T29, Class F, 6.503%, 1/11/43 302,000 287,957 FRB Ser. 04-RR, Class F7, 6.00%, 4/28/39 333,232 329,566 STRIPS CDO 144A Ser. 03-1A, Class N, IO, 2.097%, 3/24/18 (Cayman Islands) 158,000 3,255 TIAA Real Estate CDO, Ltd. 144A Ser. 03-1A, Class E, 8.00%, 12/28/38 484,430 36,332 UBS-Barclays Commercial Mortgage Trust 144A Ser. 12-C2, Class F, 5.00%, 5/10/63 490,000 321,685 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 6.308%, 6/15/45 1,633,000 1,053,285 FRB Ser. 07-C34, IO, 0.461%, 5/15/46 6,203,886 3,722 Wells Fargo Commercial Mortgage Trust 144A Ser. 12-LC5, Class E, 4.777%, 10/15/45 279,000 224,260 FRB Ser. 13-LC12, Class D, 4.431%, 7/15/46 649,000 600,608 Ser. 14-LC16, Class D, 3.938%, 8/15/50 814,000 647,073 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 14-C19, Class E, 5.135%, 3/15/47 875,000 635,600 Ser. 12-C6, Class E, 5.00%, 4/15/45 525,000 431,813 Ser. 11-C4, Class F, 5.00%, 6/15/44 1,331,000 1,091,553 FRB Ser. 12-C7, Class E, 4.985%, 6/15/45 875,000 726,959 FRB Ser. 13-UBS1, Class E, 4.78%, 3/15/46 555,000 411,588 FRB Ser. 13-C15, Class D, 4.628%, 8/15/46 1,179,000 1,022,695 FRB Ser. 12-C10, Class D, 4.594%, 12/15/45 996,000 867,143 Ser. 12-C7, Class F, 4.50%, 6/15/45 2,626,000 1,924,070 Ser. 14-C19, Class D, 4.234%, 3/15/47 187,000 159,642 Residential mortgage-backed securities (non-agency) (12.1%) BCAP, LLC Trust 144A FRB Ser. 11-RR3, Class 3A6, 3.136%, 11/27/36 586,852 454,811 FRB Ser. 12-RR5, Class 4A8, 1.194%, 6/26/35 130,925 128,329 Bear Stearns Alt-A Trust FRB Ser. 04-3, Class B, 4.141%, 4/25/34 279,966 278,850 FRB Ser. 05-8, Class 21A1, 3.428%, 10/25/35 417,975 412,676 Bear Stearns Asset Backed Securities I Trust FRB Ser. 04-FR3, Class M6, 6.091%, 9/25/34 33,576 15,908 Bellemeade Re Ltd. 144A FRB Ser. 15-1A, Class M2, 5.516%, 7/25/25 (Bermuda) 308,563 315,757 Countrywide Alternative Loan Trust FRB Ser. 06-OA7, Class 1A1, 2.314%, 6/25/46 736,574 710,941 FRB Ser. 05-38, Class A1, 2.232%, 9/25/35 251,755 246,385 FRB Ser. 06-OA7, Class 1A2, 1.672%, 6/25/46 595,666 559,926 FRB Ser. 05-38, Class A3, 1.566%, 9/25/35 708,269 651,087 FRB Ser. 05-59, Class 1A1, 1.542%, 11/20/35 543,604 506,743 MORTGAGE-BACKED SECURITIES (48.3%)* cont . Principal amount Value Residential mortgage-backed securities (non-agency) cont . Countrywide Alternative Loan Trust FRB Ser. 07-OH1, Class A1D, 1.426%, 4/25/47 $223,695 $189,380 FRB Ser. 06-OA10, Class 4A1, 1.406%, 8/25/46 2,346,124 2,158,434 Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt FRN Ser. 15-DN1, Class B, 12.716%, 1/25/25 1,120,951 1,532,931 Structured Agency Credit Risk Debt FRN Ser. 16-DNA2, Class B, 11.716%, 10/25/28 249,842 314,187 Structured Agency Credit Risk Debt FRN Ser. 16-DNA1, Class B, 11.216%, 7/25/28 785,766 970,671 Structured Agency Credit Risk Debt FRN Ser. 15-DNA3, Class B, 10.566%, 4/25/28 602,675 743,708 Structured Agency Credit Risk Debt FRN Ser. 15-DNA2, Class B, 8.766%, 12/25/27 561,231 653,711 Structured Agency Credit Risk Debt FRN Ser. 16-HQA2, Class M3, 6.366%, 11/25/28 590,000 683,297 Structured Agency Credit Risk Debt FRN Ser. 16-DNA2, Class M3, 5.866%, 10/25/28 250,000 279,651 Federal National Mortgage Association Connecticut Avenue Securities FRB Ser. 16-C02, Class 1B, 13.466%, 9/25/28 879,693 1,209,970 Connecticut Avenue Securities FRB Ser. 16-C03, Class 1B, 12.966%, 10/25/28 500,000 676,998 Connecticut Avenue Securities FRB Ser. 16-C01, Class 1B, 12.966%, 8/25/28 589,992 793,595 Connecticut Avenue Securities FRB Ser. 16-C04, Class 1B, 11.466%, 1/25/29 119,982 149,063 Connecticut Avenue Securities FRB Ser. 16-C03, Class 2M2, 7.116%, 10/25/28 1,557,370 1,813,648 Connecticut Avenue Securities FRB Ser. 15-C04, Class 1M2, 6.916%, 4/25/28 1,403,350 1,597,728 Connecticut Avenue Securities FRB Ser. 15-C04, Class 2M2, 6.766%, 4/25/28 210,000 236,074 Connecticut Avenue Securities FRB Ser. 15-C03, Class 1M2, 6.216%, 7/25/25 1,891,851 2,101,252 Connecticut Avenue Securities FRB Ser. 15-C03, Class 2M2, 6.216%, 7/25/25 380,000 420,017 Connecticut Avenue Securities FRB Ser. 16-C06, Class 1M2, 5.466%, 4/25/29 90,000 99,129 Connecticut Avenue Securities FRB Ser. 15-C02, Class 1M2, 5.216%, 5/25/25 78,361 84,450 Connecticut Avenue Securities FRB Ser. 15-C02, Class 2M2, 5.216%, 5/25/25 111,899 119,276 GSAA Home Equity Trust FRB Ser. 06-8, Class 2A2, 1.396%, 5/25/36 743,716 378,240 MortgageIT Trust FRB Ser. 05-3, Class M2, 2.011%, 8/25/35 210,402 184,901 Oaktown Re, Ltd. 144A FRB Ser. 17-1A, Class B1, 6.966%, 4/25/27 (Bermuda) 280,000 280,000 Residential Accredit Loans, Inc. FRB Ser. 06-QO10, Class A1, 1.376%, 1/25/37 635,050 567,642 Structured Asset Mortgage Investments II Trust FRB Ser. 07-AR1, Class 2A1, 1.396%, 1/25/37 557,175 496,603 WaMu Mortgage Pass-Through Certificates Trust FRB Ser. 05-AR10, Class 1A3, 2.808%, 9/25/35 574,449 588,935 FRB Ser. 05-AR19, Class A1C3, 1.716%, 12/25/45 753,302 734,469 FRB Ser. 05-AR19, Class A1C4, 1.616%, 12/25/45 486,022 458,465 FRB Ser. 05-AR17, Class A1B3, 1.566%, 12/25/45 913,795 854,453 Total mortgage-backed securities (cost $102,093,466) 6 Putnam VT Diversified Income Fund U.S. GOVERNMENT AGENCY MORTGAGE OBLIGATIONS (47.5%)* Principal amount Value Federal National Mortgage Association Pass-Through Certificates 5.50%, TBA, 7/1/47 $3,000,000 $3,322,500 4.50%, TBA, 7/1/47 5,000,000 5,362,500 4.00%, TBA, 7/1/47 2,000,000 2,102,031 3.50%, TBA, 8/1/47 33,000,000 33,831,445 3.50%, TBA, 7/1/47 47,000,000 48,263,125 2.50%, TBA, 8/1/47 2,000,000 1,923,906 2.50%, TBA, 7/1/47 6,000,000 5,779,687 Total U.S. government agency mortgage obligations (cost $100,920,977) CORPORATE BONDS AND NOTES (33.5%)* Principal amount Value Basic materials (3.9%) A Schulman, Inc. company guaranty sr. unsec. unsub. notes 6.875%, 6/1/23 $118,000 $124,785 Allegheny Technologies, Inc. sr. unsec. unsub. notes 9.375%, 6/1/19 161,000 174,484 Alpha 3 BV/Alpha US Bidco, Inc. 144A company guaranty sr. unsec. notes 6.25%, 2/1/25 (Netherlands) 200,000 205,250 ArcelorMittal SA sr. unsec. unsub. bonds 6.125%, 6/1/25 (France) 86,000 96,320 ArcelorMittal SA sr. unsec. unsub. notes 7.50%, 10/15/39 (France) 59,000 66,154 Beacon Roofing Supply, Inc. company guaranty sr. unsec. unsub. notes 6.375%, 10/1/23 202,000 217,150 Blue Cube Spinco, Inc. company guaranty sr. unsec. unsub. notes 9.75%, 10/15/23 82,000 99,220 BMC East, LLC 144A company guaranty sr. notes 5.50%, 10/1/24 188,000 196,460 Boise Cascade Co. 144A company guaranty sr. unsec. notes 5.625%, 9/1/24 224,000 230,720 Builders FirstSource, Inc. 144A company guaranty sr. unsec. notes 10.75%, 8/15/23 178,000 206,480 Builders FirstSource, Inc. 144A company guaranty sr. unsub. notes 5.625%, 9/1/24 65,000 67,681 BWAY Holding Co. 144A sr. notes 5.50%, 4/15/24 135,000 137,869 BWAY Holding Co. 144A sr. unsec. notes 7.25%, 4/15/25 165,000 167,475 Cemex Finance, LLC 144A company guaranty sr. notes 6.00%, 4/1/24 (Mexico) 200,000 212,520 Chemours Co. (The) company guaranty sr. unsec. notes 5.375%, 5/15/27 59,000 60,911 Chemours Co. (The) company guaranty sr. unsec. unsub. notes 7.00%, 5/15/25 64,000 69,760 Chemours Co. (The) company guaranty sr. unsec. unsub. notes 6.625%, 5/15/23 165,000 174,488 Compass Minerals International, Inc. 144A company guaranty sr. unsec. notes 4.875%, 7/15/24 207,000 204,413 Constellium NV company guaranty sr. unsec. sub. notes Ser. REGS, 7.00%, 1/15/23 (Netherlands) EUR 100,000 117,459 Coveris Holdings SA 144A company guaranty sr. unsec. notes 7.875%, 11/1/19 (Luxembourg) $470,000 462,950 CPG Merger Sub, LLC 144A company guaranty sr. unsec. notes 8.00%, 10/1/21 75,000 78,188 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7.00%, 2/15/21 (Canada) 87,000 89,175 CORPORATE BONDS AND NOTES (33.5%)* cont . Principal amount Value Basic materials cont . Flex Acquisition Co., Inc. 144A sr. unsec. notes 6.875%, 1/15/25 $179,000 $186,160 Freeport-McMoRan, Inc. company guaranty sr. unsec. notes 6.875%, 2/15/23 (Indonesia) 131,000 138,286 Freeport-McMoRan, Inc. company guaranty sr. unsec. sub. notes 6.75%, 2/1/22 (Indonesia) 80,000 82,800 GCP Applied Technologies, Inc. 144A company guaranty sr. unsec. notes 9.50%, 2/1/23 220,000 250,250 Grinding Media, Inc./MC Grinding Media Canada, Inc. 144A sr. sub. notes 7.375%, 12/15/23 35,000 38,063 HudBay Minerals, Inc. 144A company guaranty sr. unsec. notes 7.625%, 1/15/25 (Canada) 65,000 68,088 Joseph T Ryerson & Son, Inc. 144A sr. notes 11.00%, 5/15/22 145,000 164,031 Kraton Polymers, LLC/Kraton Polymers Capital Corp. 144A company guaranty sr. unsec. notes 10.50%, 4/15/23 184,000 212,520 Kraton Polymers, LLC/Kraton Polymers Capital Corp. 144A company guaranty sr. unsec. notes 7.00%, 4/15/25 106,000 111,300 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 4.875%, 9/15/24 100,000 102,125 Mercer International, Inc. company guaranty sr. unsec. notes 7.75%, 12/1/22 (Canada) 194,000 207,823 Mercer International, Inc. 144A sr. unsec. notes 6.50%, 2/1/24 (Canada) 98,000 102,331 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 6.25%, 11/15/22 (Canada) 111,000 114,053 New Gold, Inc. 144A sr. unsec. notes 6.375%, 5/15/25 (Canada) 35,000 36,094 Norbord, Inc. 144A company guaranty sr. notes 6.25%, 4/15/23 (Canada) 130,000 139,256 NOVA Chemicals Corp. 144A sr. unsec. bonds 5.25%, 6/1/27 (Canada) 132,000 131,340 NOVA Chemicals Corp. 144A sr. unsec. notes 4.875%, 6/1/24 (Canada) 73,000 72,726 Novelis Corp. 144A company guaranty sr. unsec. bonds 5.875%, 9/30/26 20,000 20,600 Novelis Corp. 144A company guaranty sr. unsec. notes 6.25%, 8/15/24 345,000 360,956 Pactiv, LLC sr. unsec. unsub. bonds 8.375%, 4/15/27 15,000 17,213 Park-Ohio Industries, Inc. 144A company guaranty sr. unsec. notes 6.625%, 4/15/27 133,000 139,650 Platform Specialty Products Corp. 144A sr. unsec. notes 10.375%, 5/1/21 21,000 23,231 Sealed Air Corp. 144A company guaranty sr. unsec. notes 6.875%, 7/15/33 216,000 248,400 Sealed Air Corp. 144A sr. unsec. bonds 5.50%, 9/15/25 45,000 49,163 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsec. unsub. notes 7.50%, 11/20/25 (Ireland) 139,000 166,105 Steel Dynamics, Inc. company guaranty sr. unsec. notes 5.00%, 12/15/26 45,000 46,181 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6.375%, 8/15/22 135,000 139,894 Putnam VT Diversified Income Fund 7 CORPORATE BONDS AND NOTES (33.5%)* cont . Principal amount Value Basic materials cont . Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5.50%, 10/1/24 $50,000 $53,125 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5.25%, 4/15/23 25,000 25,969 Teck Resources, Ltd. company guaranty sr. unsec. unsub. notes 4.75%, 1/15/22 (Canada) 56,000 57,960 Teck Resources, Ltd. company guaranty sr. unsec. unsub. notes 3.75%, 2/1/23 (Canada) 49,000 47,714 TMS International Corp. 144A company guaranty sr. unsec. sub. notes 7.625%, 10/15/21 125,000 126,563 Tronox Finance, LLC 144A company guaranty sr. unsec. notes 7.50%, 3/15/22 43,000 44,290 U.S. Concrete, Inc. company guaranty sr. unsec. unsub. notes 6.375%, 6/1/24 55,000 58,025 U.S. Concrete, Inc. 144A company guaranty sr. unsec. unsub. notes 6.375%, 6/1/24 60,000 63,300 Univar USA, Inc. 144A company guaranty sr. unsec. notes 6.75%, 7/15/23 122,000 127,185 USG Corp. 144A company guaranty sr. unsec. bonds 4.875%, 6/1/27 95,000 97,731 USG Corp. 144A company guaranty sr. unsec. notes 5.50%, 3/1/25 73,000 77,563 Venator Finance Sarl/Venator Materials Corp. 144A sr. unsec. notes 5.75%, 7/15/25 (Luxembourg) 80,000 80,800 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. notes 6.00%, 2/1/23 70,000 68,075 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5.625%, 10/1/24 241,000 257,569 Zekelman Industries, Inc. 144A company guaranty sr. notes 9.875%, 6/15/23 165,000 185,419 Capital goods (2.1%) Advanced Disposal Services, Inc. 144A sr. unsec. notes 5.625%, 11/15/24 240,000 247,200 ARD Finance SA sr. notes 6.625%, 9/15/23 (Luxembourg) ‡‡ EUR 100,000 121,947 Ardagh Packaging Finance PLC/Ardagh Holdings USA, Inc. 144A company guaranty sr. unsec. notes 7.25%, 5/15/24 (Ireland) $245,000 267,663 ATS Automation Tooling Systems, Inc. 144A sr. unsec. notes 6.50%, 6/15/23 (Canada) 125,000 130,313 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5.25%, 7/15/24 87,000 90,045 Berry Plastics Corp. company guaranty notes 6.00%, 10/15/22 60,000 63,975 Berry Plastics Corp. company guaranty notes 5.50%, 5/15/22 105,000 109,331 Bombardier, Inc. 144A sr. unsec. notes 8.75%, 12/1/21 (Canada) 170,000 188,700 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6.875%, 12/15/20 247,000 272,318 Crown Cork & Seal Co., Inc. company guaranty sr. unsec. bonds 7.375%, 12/15/26 100,000 115,750 Gates Global, LLC/Gates Global Co. 144A company guaranty sr. unsec. notes 6.00%, 7/15/22 240,000 240,000 Great Lakes Dredge & Dock Corp. 144A company guaranty sr. unsec. notes 8.00%, 5/15/22 155,000 157,906 KLX, Inc. 144A company guaranty sr. unsec. notes 5.875%, 12/1/22 184,000 193,200 Manitowoc Foodservice, Inc. sr. unsec. notes 9.50%, 2/15/24 284,000 329,440 CORPORATE BONDS AND NOTES (33.5%)* cont . Principal amount Value Capital goods cont . MasTec, Inc. company guaranty sr. unsec. unsub. notes 4.875%, 3/15/23 $223,000 $222,443 Moog, Inc. 144A company guaranty sr. unsec. notes 5.25%, 12/1/22 136,000 141,440 Novafives SAS sr. sub. notes Ser. REGS, 4.50%, 6/30/21 (France) EUR 100,000 115,679 Oshkosh Corp. company guaranty sr. unsec. sub. notes 5.375%, 3/1/25 $85,000 89,250 Oshkosh Corp. company guaranty sr. unsec. sub. notes 5.375%, 3/1/22 269,000 279,088 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A company guaranty sr. unsec. unsub. notes 7.00%, 7/15/24 127,000 136,235 Tennant Co. 144A company guaranty sr. unsec. notes 5.625%, 5/1/25 25,000 26,125 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 5.375%, 12/15/24 190,000 196,175 TI Group Automotive Systems, LLC 144A sr. unsec. notes 8.75%, 7/15/23 (United Kingdom) 328,000 346,860 TransDigm, Inc. company guaranty sr. unsec. sub. notes 6.50%, 5/15/25 45,000 45,788 TransDigm, Inc. company guaranty sr. unsec. unsub. notes 6.50%, 7/15/24 145,000 149,713 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4.75%, 4/29/25 215,000 226,825 Communication services (4.1%) Altice Financing SA 144A company guaranty sr. notes 6.625%, 2/15/23 (Luxembourg) 200,000 211,750 Altice Financing SA 144A company guaranty sr. unsub. notes 7.50%, 5/15/26 (Luxembourg) 200,000 222,000 Altice SA 144A company guaranty sr. unsec. notes 7.75%, 5/15/22 (Luxembourg) 200,000 212,250 Cablevision Systems Corp. sr. unsec. unsub. notes 8.00%, 4/15/20 66,000 73,508 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5.25%, 9/30/22 35,000 36,050 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A company guaranty sr. unsec. bonds 5.50%, 5/1/26 178,000 188,903 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A company guaranty sr. unsec. notes 5.875%, 4/1/24 220,000 234,575 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A sr. unsec. notes 5.75%, 2/15/26 44,000 47,080 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A sr. unsec. unsub. notes 5.125%, 5/1/23 84,000 88,200 CenturyLink, Inc. sr. unsec. unsub. notes 6.75%, 12/1/23 145,000 156,148 CenturyLink, Inc. sr. unsec. unsub. notes 5.625%, 4/1/20 50,000 52,891 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5.125%, 12/15/21 189,000 192,483 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5.125%, 12/15/21 135,000 137,363 CommScope Technologies Finance, LLC 144A sr. unsec. notes 6.00%, 6/15/25 217,000 231,648 CSC Holdings, LLC sr. unsec. unsub. bonds 5.25%, 6/1/24 378,000 385,598 8 Putnam VT Diversified Income Fund CORPORATE BONDS AND NOTES (33.5%)* cont . Principal amount Value Communication services cont . CSC Holdings, LLC sr. unsec. unsub. notes 6.75%, 11/15/21 $146,000 $161,695 CSC Holdings, LLC 144A sr. unsec. unsub. notes 10.125%, 1/15/23 235,000 272,600 Digicel Group, Ltd. 144A sr. unsec. notes 8.25%, 9/30/20 (Jamaica) 200,000 186,980 Digicel, Ltd. 144A company guaranty sr. unsec. notes 6.75%, 3/1/23 (Jamaica) 400,000 376,000 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 5.875%, 11/15/24 127,000 135,505 Frontier Communications Corp. sr. unsec. notes 11.00%, 9/15/25 65,000 60,288 Frontier Communications Corp. sr. unsec. notes 10.50%, 9/15/22 164,000 156,825 Frontier Communications Corp. sr. unsec. unsub. notes 7.625%, 4/15/24 35,000 28,831 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7.50%, 4/1/21 (Bermuda) 23,000 21,218 Intelsat Jackson Holdings SA 144A company guaranty sr. notes 8.00%, 2/15/24 (Bermuda) 8,000 8,620 Intelsat Jackson Holdings SA 144A sr. unsec. notes 9.75%, 7/15/25 (Bermuda) ## 166,000 165,793 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7.75%, 6/1/21 (Luxembourg) 42,000 23,100 Intelsat Luxembourg SA company guaranty sr. unsec. sub. bonds 8.125%, 6/1/23 (Luxembourg) 175,000 92,313 Quebecor Media, Inc. sr. unsec. unsub. notes 5.75%, 1/15/23 (Canada) 36,000 38,160 SFR Group SA 144A company guaranty sr. notes 7.375%, 5/1/26 (France) 200,000 217,000 SFR Group SA 144A company guaranty sr. notes 6.00%, 5/15/22 (France) 400,000 418,000 SFR Group SA 144A sr. bonds 6.25%, 5/15/24 (France) 200,000 211,500 Sprint Capital Corp. company guaranty sr. unsec. unsub. notes 6.875%, 11/15/28 182,000 202,306 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9.00%, 11/15/18 64,000 69,460 Sprint Corp. company guaranty sr. unsec. sub. notes 7.875%, 9/15/23 523,000 601,450 Sprint Corp. company guaranty sr. unsec. sub. notes 7.25%, 9/15/21 175,000 194,469 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6.625%, 4/1/23 218,000 230,263 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6.375%, 3/1/25 135,000 145,969 T-Mobile USA, Inc. company guaranty sr. unsec. notes 5.375%, 4/15/27 65,000 69,713 T-Mobile USA, Inc. company guaranty sr. unsec. notes 4.00%, 4/15/22 35,000 36,425 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.125%, 1/15/22 240,000 252,000 Telenet Finance V Luxembourg SCA 144A sr. notes 6.75%, 8/15/24 (Luxembourg) EUR 365,000 455,349 Unitymedia Hessen GmbH & Co. KG/ Unitymedia NRW GmbH company guaranty sr. bonds Ser. REGS, 6.25%, 1/15/29 (Germany) EUR 257,000 332,415 CORPORATE BONDS AND NOTES (33.5%)* cont . Principal amount Value Communication services cont . Videotron, Ltd./Videotron Ltee. 144A sr. unsec. notes 5.125%, 4/15/27 (Canada) $60,000 $61,650 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5.00%, 7/15/22 (Canada) 201,000 213,563 Virgin Media Secured Finance PLC 144A company guaranty sr. bonds 5.00%, 4/15/27 (United Kingdom) GBP 100,000 133,926 West Corp. 144A company guaranty sr. unsec. sub. notes 5.375%, 7/15/22 $239,000 240,494 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. sub. notes 10.25%, 7/15/19 74,000 76,220 Wind Acquisition Finance SA 144A company guaranty sr. notes 4.00%, 7/15/20 (Luxembourg) EUR 125,000 144,375 Windstream Services, LLC company guaranty sr. unsec. notes 6.375%, 8/1/23 $209,000 172,556 Consumer cyclicals (4.9%) ADT Corp. (The) company guaranty sr. unsub. notes 4.125%, 6/15/23 43,000 42,624 Alpine Finance Merger Sub, LLC 144A sr. unsec. notes 6.875%, 8/1/25 25,000 25,438 AMC Entertainment Holdings, Inc. company guaranty sr. unsec. sub. notes 5.875%, 2/15/22 71,000 74,195 AMC Entertainment Holdings, Inc. company guaranty sr. unsec. sub. notes 5.75%, 6/15/25 135,000 140,400 AMC Entertainment Holdings, Inc. 144A company guaranty sr. unsec. sub. bonds 6.125%, 5/15/27 43,000 45,378 AMC Entertainment Holdings, Inc. 144A sr. unsec. sub. bonds 5.875%, 11/15/26 45,000 46,913 American Builders & Contractors Supply Co., Inc. 144A sr. unsec. notes 5.75%, 12/15/23 150,000 158,625 American Tire Distributors, Inc. 144A sr. unsec. sub. notes 10.25%, 3/1/22 198,000 204,930 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8.00%, 6/15/21 97,000 39,043 Boyd Gaming Corp. company guaranty sr. unsec. sub. notes 6.875%, 5/15/23 109,000 116,630 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6.50%, 12/15/20 (Canada) 250,000 258,125 Caesars Growth Properties Holdings, LLC/Caesars Growth Properties Finance, Inc. company guaranty notes 9.375%, 5/1/22 140,000 151,900 CalAtlantic Group, Inc. company guaranty sr. unsec. sub. notes 6.25%, 12/15/21 24,000 26,880 CalAtlantic Group, Inc. company guaranty sr. unsec. sub. notes 5.875%, 11/15/24 80,000 86,700 CBS Radio, Inc. 144A company guaranty sr. unsec. notes 7.25%, 11/1/24 40,000 41,200 CCM Merger, Inc. 144A sr. unsec. notes 6.00%, 3/15/22 45,000 46,125 Cinemark USA, Inc. company guaranty sr. unsec. notes 5.125%, 12/15/22 67,000 69,010 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 4.875%, 6/1/23 65,000 66,401 Cirsa Funding Luxembourg SA company guaranty sr. unsec. notes Ser. REGS, 5.875%, 5/15/23 (Luxembourg) EUR 100,000 119,926 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. sub. notes 7.625%, 3/15/20 $76,000 75,525 Putnam VT Diversified Income Fund 9 CORPORATE BONDS AND NOTES (33.5%)* cont . Principal amount Value Consumer cyclicals cont . Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6.50%, 11/15/22 $105,000 $107,909 Diamond Resorts International, Inc. 144A sr. notes 7.75%, 9/1/23 195,000 206,213 Diamond Resorts International, Inc. 144A sr. unsec. notes 10.75%, 9/1/24 80,000 84,800 Eldorado Resorts, Inc. company guaranty sr. unsec. unsub. notes 7.00%, 8/1/23 175,000 189,219 Eldorado Resorts, Inc. 144A sr. unsec. unsub. notes 6.00%, 4/1/25 35,000 37,100 EW Scripps Co. (The) 144A company guaranty sr. unsec. notes 5.125%, 5/15/25 75,000 77,250 Gartner, Inc. 144A company guaranty sr. unsec. notes 5.125%, 4/1/25 70,000 73,529 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. sub. notes 4.875%, 11/1/20 180,000 191,925 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. unsub. notes 5.375%, 4/15/26 65,000 70,999 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6.625%, 7/25/22 (Canada) CAD 335,000 267,370 GW Honos Security Corp. 144A company guaranty sr. unsec. notes 8.75%, 5/15/25 (Canada) $140,000 146,300 Hanesbrands, Inc. 144A company guaranty sr. unsec. unsub. notes 4.625%, 5/15/24 90,000 91,350 Hilton Worldwide Finance, LLC/Hilton Worldwide Finance Corp. 144A sr. unsec. bonds 4.875%, 4/1/27 135,000 141,244 Howard Hughes Corp. (The) 144A sr. unsec. notes 5.375%, 3/15/25 180,000 184,050 iHeartCommunications, Inc. company guaranty sr. notes 9.00%, 12/15/19 166,000 130,310 Jack Ohio Finance, LLC/Jack Ohio Finance 1 Corp. 144A company guaranty notes 10.25%, 11/15/22 282,000 309,495 Jack Ohio Finance, LLC/Jack Ohio Finance 1 Corp. 144A company guaranty sr. notes 6.75%, 11/15/21 215,000 224,675 Jacobs Entertainment, Inc. 144A notes 7.875%, 2/1/24 45,000 48,825 JC Penney Corp., Inc. company guaranty sr. unsec. unsub. bonds 7.40%, 4/1/37 43,000 32,573 JC Penney Corp., Inc. company guaranty sr. unsec. unsub. notes 5.65%, 6/1/20 13,000 12,789 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9.75%, 10/15/19 ‡‡ 158,000 155,630 Lamar Media Corp. company guaranty sr. unsec. sub. notes 5.375%, 1/15/24 94,000 98,230 Lennar Corp. company guaranty sr. unsec. unsub. notes 4.75%, 11/15/22 73,000 77,563 Lions Gate Entertainment Corp. 144A sr. unsec. unsub. notes 5.875%, 11/1/24 129,000 135,128 Live Nation Entertainment, Inc. 144A company guaranty sr. unsec. notes 4.875%, 11/1/24 60,000 60,900 Masonite International Corp. 144A company guaranty sr. unsec. notes 5.625%, 3/15/23 65,000 67,925 Matalan Finance PLC sub. notes Ser. REGS, 6.875%, 6/1/19 (United Kingdom) GBP 100,000 121,714 Mattamy Group Corp. 144A sr. unsec. notes 6.875%, 12/15/23 (Canada) $30,000 30,638 Mattamy Group Corp. 144A sr. unsec. notes 6.50%, 11/15/20 (Canada) 237,000 243,470 CORPORATE BONDS AND NOTES (33.5%)* cont . Principal amount Value Consumer cyclicals cont . MGM Resorts International company guaranty sr. unsec. notes 5.25%, 3/31/20 $30,000 $31,763 MGM Resorts International company guaranty sr. unsec. unsub. notes 6.625%, 12/15/21 175,000 196,000 Navistar International Corp. company guaranty sr. unsec. notes 8.25%, 11/1/21 314,000 317,140 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7.125%, 6/1/28 125,000 83,750 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. sub. notes 8.75%, 10/15/21 ‡‡ 78,000 37,440 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. sub. notes 8.00%, 10/15/21 100,000 55,250 Nexstar Broadcasting, Inc. 144A company guaranty sr. unsec. notes 5.625%, 8/1/24 130,000 131,625 Nielsen Co. Luxembourg Sarl (The) 144A company guaranty sr. unsec. notes 5.00%, 2/1/25 (Luxembourg) 70,000 71,750 Nielsen Co. Luxembourg Sarl (The) 144A company guaranty sr. unsec. sub. notes 5.50%, 10/1/21 (Luxembourg) 88,000 91,080 Nielsen Finance, LLC/Nielsen Finance Co. 144A company guaranty sr. unsec. sub. notes 5.00%, 4/15/22 90,000 93,375 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. sub. notes 5.875%, 3/15/25 125,000 130,938 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. sub. notes 5.625%, 2/15/24 83,000 86,839 Penn National Gaming, Inc. 144A sr. unsec. notes 5.625%, 1/15/27 85,000 86,594 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5.75%, 10/1/22 200,000 206,500 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5.50%, 5/15/26 48,000 47,760 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5.375%, 12/1/24 109,000 109,681 PetSmart, Inc. 144A sr. unsec. notes 7.125%, 3/15/23 45,000 40,050 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 5.50%, 3/1/26 155,000 165,075 Regal Entertainment Group sr. unsec. sub. notes 5.75%, 2/1/25 40,000 41,200 Regal Entertainment Group sr. unsec. sub. notes 5.75%, 6/15/23 153,000 159,120 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 6.125%, 8/15/21 165,000 166,650 Sabre GLBL, Inc. 144A company guaranty sr. notes 5.375%, 4/15/23 145,000 151,163 Scientific Games International, Inc. company guaranty sr. unsec. notes 10.00%, 12/1/22 461,000 505,371 Scientific Games International, Inc. company guaranty sr. unsec. sub. notes 6.25%, 9/1/20 45,000 44,606 Scientific Games International, Inc. 144A company guaranty sr. notes 7.00%, 1/1/22 216,000 230,040 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. sub. notes 5.625%, 8/1/24 280,000 287,350 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. sub. notes 6.00%, 7/15/24 105,000 111,563 10 Putnam VT Diversified Income Fund CORPORATE BONDS AND NOTES (33.5%)* cont . Principal amount Value Consumer cyclicals cont . Sirius XM Radio, Inc. 144A sr. unsec. bonds 5.00%, 8/1/27 $90,000 $90,563 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. bonds 5.50%, 4/15/27 155,000 159,650 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 4.875%, 7/31/24 195,000 196,193 Spectrum Brands, Inc. company guaranty sr. unsec. notes 5.75%, 7/15/25 95,000 101,897 Spectrum Brands, Inc. company guaranty sr. unsec. sub. notes 6.625%, 11/15/22 15,000 15,750 Standard Industries, Inc. 144A sr. unsec. notes 6.00%, 10/15/25 30,000 32,100 Standard Industries, Inc. 144A sr. unsec. notes 5.375%, 11/15/24 201,000 211,804 SugarHouse HSP Gaming Prop. Mezz LP/ SugarHouse HSP Gaming Finance Corp. 144A company guaranty sr. unsub. notes 5.875%, 5/15/25 100,000 97,500 Townsquare Media, Inc. 144A company guaranty sr. unsec. notes 6.50%, 4/1/23 43,000 43,215 Tribune Media Co. company guaranty sr. unsec. notes 5.875%, 7/15/22 130,000 136,175 Wolverine World Wide, Inc. 144A company guaranty sr. unsec. bonds 5.00%, 9/1/26 87,000 85,804 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. 144A company guaranty sr. unsec. sub. notes 5.25%, 5/15/27 99,000 101,413 Consumer staples (1.4%) 1011/New Red Finance, Inc. 144A company guaranty notes 6.00%, 4/1/22 (Canada) 123,000 127,459 1011/New Red Finance, Inc. 144A company guaranty sr. sub. notes 4.25%, 5/15/24 (Canada) 100,000 99,369 Ashtead Capital, Inc. 144A company guaranty notes 5.625%, 10/1/24 200,000 215,500 BlueLine Rental Finance Corp./BlueLine Rental, LLC 144A company guaranty sub. notes 9.25%, 3/15/24 258,000 268,320 Brand Energy & Infrastructure Services, Inc. 144A sr. unsec. notes 8.50%, 7/15/25 80,000 82,800 CEC Entertainment, Inc. company guaranty sr. unsec. sub. notes 8.00%, 2/15/22 104,000 108,420 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11.00%, 3/15/21 395,000 417,219 Dean Foods Co. 144A company guaranty sr. unsec. notes 6.50%, 3/15/23 135,000 142,088 Fresh Market, Inc. (The) 144A company guaranty sr. notes 9.75%, 5/1/23 98,000 82,198 High Ridge Brands Co. 144A company guaranty sr. unsec. notes 8.875%, 3/15/25 104,000 103,610 KFC Holding Co./Pizza Hut Holdings, LLC/Taco Bell of America, LLC 144A company guaranty sr. unsec. notes 5.25%, 6/1/26 115,000 121,038 KFC Holding Co./Pizza Hut Holdings, LLC/Taco Bell of America, LLC 144A company guaranty sr. unsec. notes 5.00%, 6/1/24 115,000 119,888 KFC Holding Co./Pizza Hut Holdings, LLC/Taco Bell of America, LLC 144A company guaranty sr. unsec. notes 4.75%, 6/1/27 65,000 66,381 Lamb Weston Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 4.875%, 11/1/26 130,000 134,713 Lamb Weston Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 4.625%, 11/1/24 32,000 32,960 CORPORATE BONDS AND NOTES (33.5%)* cont . Principal amount Value Consumer staples cont . Landry’s, Inc. 144A sr. unsec. notes 6.75%, 10/15/24 $80,000 $81,900 Pilgrim’s Pride Corp. 144A company guaranty sr. unsec. notes 5.75%, 3/15/25 80,000 80,200 Pizzaexpress Financing 2 PLC company guaranty sr. notes Ser. REGS, 6.625%, 8/1/21 (United Kingdom) GBP 100,000 129,421 Prestige Brands, Inc. 144A company guaranty sr. unsec. notes 5.375%, 12/15/21 $104,000 107,120 Revlon Consumer Products Corp. company guaranty sr. unsec. notes 6.25%, 8/1/24 104,000 90,480 Revlon Consumer Products Corp. company guaranty sr. unsec. sub. notes 5.75%, 2/15/21 190,000 174,800 Rite Aid Corp. 144A company guaranty sr. unsec. unsub. notes 6.125%, 4/1/23 238,000 233,686 Energy (7.0%) Alliance Resource Operating Partners LP/ Alliance Resource Finance Corp. 144A sr. unsec. notes 7.50%, 5/1/25 60,000 63,075 Alta Mesa Holdings LP/Alta Mesa Finance Services Corp. 144A company guaranty sr. unsec. notes 7.875%, 12/15/24 360,000 362,700 Antero Resources Corp. company guaranty sr. unsec. notes 5.625%, 6/1/23 40,000 40,500 Antero Resources Finance Corp. company guaranty sr. unsec. sub. notes 5.375%, 11/1/21 150,000 151,500 Ascent Resources Utica Holdings, LLC/ARU Finance Corp. 144A sr. unsec. notes 10.00%, 4/1/22 67,000 67,000 Baytex Energy Corp. 144A company guaranty sr. unsec. sub. notes 5.125%, 6/1/21 (Canada) 12,000 10,575 California Resources Corp. company guaranty sr. unsec. sub. notes 5.00%, 1/15/20 78,000 52,260 California Resources Corp. 144A company guaranty notes 8.00%, 12/15/22 181,000 114,483 Cheniere Corpus Christi Holdings, LLC company guaranty sr. notes 5.875%, 3/31/25 269,000 286,821 Cheniere Corpus Christi Holdings, LLC 144A company guaranty sr. bonds 5.125%, 6/30/27 100,000 102,500 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5.75%, 3/15/23 20,000 18,000 Chesapeake Energy Corp. 144A company guaranty notes 8.00%, 12/15/22 92,000 97,290 Chesapeake Energy Corp. 144A company guaranty sr. unsec. bonds 8.00%, 6/15/27 43,000 42,248 Chesapeake Energy Corp. 144A company guaranty sr. unsec. notes 8.00%, 1/15/25 93,000 92,070 Concho Resources, Inc. company guaranty sr. unsec. notes 5.50%, 4/1/23 256,000 263,680 Concho Resources, Inc. company guaranty sr. unsec. notes 4.375%, 1/15/25 101,000 103,020 Continental Resources, Inc. company guaranty sr. unsec. bonds 4.90%, 6/1/44 20,000 16,700 Continental Resources, Inc. company guaranty sr. unsec. notes 3.80%, 6/1/24 376,000 344,273 Continental Resources, Inc. company guaranty sr. unsec. unsub. notes 4.50%, 4/15/23 67,000 63,985 Covey Park Energy, LLC/Covey Park Finance Corp. 144A company guaranty sr. unsec. notes 7.50%, 5/15/25 78,000 78,000 Putnam VT Diversified Income Fund 11 CORPORATE BONDS AND NOTES (33.5%)* cont . Principal amount Value Energy cont . Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6.375%, 8/15/21 $32,000 $19,200 Denbury Resources, Inc. 144A company guaranty notes 9.00%, 5/15/21 55,000 52,388 Diamondback Energy, Inc. 144A company guaranty sr. unsec. notes 5.375%, 5/31/25 190,000 192,850 Diamondback Energy, Inc. 144A company guaranty sr. unsec. notes 4.75%, 11/1/24 50,000 49,750 Endeavor Energy Resources LP/EER Finance, Inc. 144A sr. unsec. notes 8.125%, 9/15/23 150,000 158,438 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. sub. notes 9.375%, 5/1/20 221,000 173,485 EP Energy, LLC/Everest Acquisition Finance, Inc. 144A company guaranty notes 8.00%, 2/15/25 70,000 52,150 EP Energy, LLC/Everest Acquisition Finance, Inc. 144A company guaranty sr. notes 8.00%, 11/29/24 37,000 36,908 FTS International, Inc. company guaranty sr. notes 6.25%, 5/1/22 43,000 34,830 FTS International, Inc. 144A company guaranty sr. sub. FRN 8.746%, 6/15/20 30,000 30,075 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 9.25%, 4/23/19 (Russia) 217,000 241,084 Holly Energy Partners LP/Holly Energy Finance Corp. 144A company guaranty sr. unsec. notes 6.00%, 8/1/24 141,000 146,993 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7.375%, 5/1/22 48,000 48,480 Laredo Petroleum, Inc. company guaranty sr. unsec. sub. notes 5.625%, 1/15/22 105,000 101,850 Lukoil International Finance BV 144A company guaranty sr. unsec. unsub. bonds 6.656%, 6/7/22 (Russia) 430,000 482,589 MEG Energy Corp. 144A company guaranty sr. unsec. notes 7.00%, 3/31/24 (Canada) 18,000 13,995 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6.375%, 1/30/23 (Canada) 70,000 54,075 MEG Energy Corp. 144A notes 6.50%, 1/15/25 (Canada) 40,000 36,400 Murray Energy Corp. 144A notes 11.25%, 4/15/21 92,000 69,460 Newfield Exploration Co. sr. unsec. unsub. notes 5.75%, 1/30/22 87,000 91,568 Newfield Exploration Co. sr. unsec. unsub. notes 5.375%, 1/1/26 80,000 82,800 Noble Holding International, Ltd. company guaranty sr. unsec. unsub. notes 7.75%, 1/15/24 127,000 100,489 Oasis Petroleum, Inc. company guaranty sr. unsec. sub. notes 6.875%, 1/15/23 110,000 106,425 Oasis Petroleum, Inc. company guaranty sr. unsec. unsub. notes 6.875%, 3/15/22 119,000 115,430 Parsley Energy LLC/Parsley Finance Corp. 144A company guaranty sr. unsec. sub. notes 5.375%, 1/15/25 45,000 45,338 Pertamina Persero PT 144A sr. unsec. unsub. notes 4.875%, 5/3/22 (Indonesia) 200,000 213,539 Pertamina Persero PT 144A sr. unsec. unsub. notes 4.30%, 5/20/23 (Indonesia) 285,000 295,148 Petrobras Global Finance BV company guaranty sr. unsec. unsub. bonds 7.375%, 1/17/27 (Brazil) 1,590,000 1,682,220 CORPORATE BONDS AND NOTES (33.5%)* cont . Principal amount Value Energy cont . Petrobras Global Finance BV company guaranty sr. unsec. unsub. bonds 7.25%, 3/17/44 (Brazil) $711,000 $699,091 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 8.75%, 5/23/26 (Brazil) 270,000 310,500 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 8.375%, 5/23/21 (Brazil) 572,000 640,285 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6.25%, 3/17/24 (Brazil) 566,000 575,198 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6.125%, 1/17/22 (Brazil) 132,000 136,125 Petroleos de Venezuela SA company guaranty sr. unsec. bonds Ser. REGS, 6.00%, 11/15/26 (Venezuela) 688,000 254,560 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5.375%, 4/12/27 (Venezuela) 1,103,000 395,701 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 6.00%, 11/15/26 (Venezuela) 760,000 281,200 Petroleos Mexicanos company guaranty sr. unsec. unsub. bonds 6.625%, 6/15/35 (Mexico) 380,000 392,825 Petroleos Mexicanos company guaranty sr. unsec. unsub. bonds 5.625%, 1/23/46 (Mexico) 475,000 421,088 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 4.50%, 1/23/26 (Mexico) 1,784,000 1,734,050 Precision Drilling Corp. company guaranty sr. unsec. notes 5.25%, 11/15/24 (Canada) 6,000 5,235 Precision Drilling Corp. 144A company guaranty sr. unsec. notes 7.75%, 12/15/23 (Canada) 45,000 44,775 Range Resources Corp. 144A company guaranty sr. unsec. sub. notes 5.75%, 6/1/21 209,000 213,180 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. sub. notes 5.625%, 11/15/23 76,000 72,200 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. sub. notes 5.625%, 7/15/22 26,000 25,025 SemGroup Corp. 144A company guaranty sr. unsec. notes 6.375%, 3/15/25 85,000 82,238 Seven Generations Energy, Ltd. 144A sr. unsec. sub. notes 8.25%, 5/15/20 (Canada) 133,000 138,985 Seventy Seven Energy, Inc. escrow sr. unsec. notes 6.50%, 7/15/22 F 20,000 2 Shelf Drilling Holdings, Ltd. 144A company guaranty notes 9.50%, 11/2/20 95,000 92,150 SM Energy Co. sr. unsec. notes 6.50%, 11/15/21 107,000 104,058 SM Energy Co. sr. unsec. sub. notes 5.00%, 1/15/24 64,000 56,640 SM Energy Co. sr. unsec. unsub. notes 6.50%, 1/1/23 31,000 29,605 SM Energy Co. sr. unsec. unsub. notes 6.125%, 11/15/22 98,000 93,100 Targa Resources Partners LP/Targa Resources Partners Finance Corp. 144A company guaranty sr. unsec. bonds 5.375%, 2/1/27 80,000 82,800 12 Putnam VT Diversified Income Fund CORPORATE BONDS AND NOTES (33.5%)* cont . Principal amount Value Energy cont . Targa Resources Partners LP/Targa Resources Partners Finance Corp. 144A company guaranty sr. unsec. notes 5.125%, 2/1/25 $40,000 $41,200 Tesoro Logistics LP/Tesoro Logistics Finance Corp. company guaranty sr. unsec. notes 5.25%, 1/15/25 53,000 55,650 Weatherford International, Ltd. company guaranty sr. unsec. unsub. notes 8.25%, 6/15/23 25,000 25,000 Weatherford International, Ltd. 144A company guaranty sr. unsec. sub. notes 9.875%, 2/15/24 45,000 47,025 WPX Energy, Inc. sr. unsec. notes 8.25%, 8/1/23 39,000 42,315 WPX Energy, Inc. sr. unsec. notes 7.50%, 8/1/20 164,000 172,200 WPX Energy, Inc. sr. unsec. unsub. notes 6.00%, 1/15/22 297,000 294,030 Financials (4.8%) Alliance Data Systems Corp. 144A company guaranty sr. unsec. notes 5.375%, 8/1/22 150,000 151,500 Ally Financial, Inc. company guaranty sr. unsec. notes 8.00%, 11/1/31 338,000 414,050 Ally Financial, Inc. sub. unsec. notes 5.75%, 11/20/25 85,000 89,463 American International Group, Inc. jr. unsec. sub. FRB 8.175%, 5/15/58 72,000 97,200 ASP AMC Merger Sub, Inc. 144A sr. unsec. notes 8.00%, 5/15/25 126,000 119,385 Bank of America Corp. jr. unsec. sub. FRN Ser. AA, 6.10%, perpetual maturity 50,000 54,250 Bank of America Corp. jr. unsec. sub. FRN Ser. Z, 6.50%, perpetual maturity 80,000 88,954 CBRE Services, Inc. company guaranty sr. unsec. notes 5.25%, 3/15/25 75,000 81,673 CIT Group, Inc. sr. unsec. sub. notes 5.00%, 8/1/23 125,000 134,688 CIT Group, Inc. sr. unsec. unsub. notes 5.00%, 8/15/22 325,000 350,188 CNG Holdings, Inc./OH 144A sr. notes 9.375%, 5/15/20 43,000 38,055 CNO Financial Group, Inc. sr. unsec. unsub. notes 5.25%, 5/30/25 174,000 184,266 Credit Acceptance Corp. company guaranty sr. unsec. notes 6.125%, 2/15/21 119,000 121,975 DFC Finance Corp. 144A company guaranty sr. notes 10.50%, 6/15/20 100,000 59,000 Dresdner Funding Trust I jr. unsec. sub. notes 8.151%, 6/30/31 250,000 313,889 Dresdner Funding Trust I 144A jr. unsec. sub. notes 8.151%, 6/30/31 100,000 125,556 ESH Hospitality, Inc. 144A company guaranty sr. unsec. notes 5.25%, 5/1/25 R 80,000 82,900 Hub Holdings, LLC/Hub Holdings Finance, Inc. 144A sr. unsec. sub. notes 8.125%, 7/15/19 ‡‡ 53,000 53,133 HUB International, Ltd. 144A sr. unsec. notes 7.875%, 10/1/21 220,000 229,350 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 6.75%, 2/1/24 75,000 78,195 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 6.25%, 2/1/22 75,000 78,188 CORPORATE BONDS AND NOTES (33.5%)* cont . Principal amount Value Financials cont . Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 6.00%, 8/1/20 $68,000 $69,998 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 5.875%, 2/1/22 195,000 199,631 Intelsat Connect Finance SA 144A company guaranty sr. unsec. sub. notes 12.50%, 4/1/22 (Luxembourg) 9,000 8,089 Intesa Sanpaolo SpA 144A company guaranty jr. unsec. sub. FRB 7.70%, perpetual maturity (Italy) 200,000 207,750 iStar, Inc. sr. unsec. notes 6.00%, 4/1/22 R 45,000 46,125 iStar, Inc. sr. unsec. notes 5.00%, 7/1/19 R 10,000 10,100 Lloyds Banking Group PLC 144A jr. unsec. sub. FRN 6.657%, perpetual maturity (United Kingdom) 125,000 141,719 LPL Holdings, Inc. 144A company guaranty sr. unsec. notes 5.75%, 9/15/25 125,000 130,000 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6.50%, 7/1/21 270,000 276,075 OneMain Financial Holdings, LLC 144A company guaranty sr. unsec. sub. notes 6.75%, 12/15/19 64,000 67,200 OneMain Financial Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 7.25%, 12/15/21 83,000 87,254 Provident Funding Associates LP/PFG Finance Corp. 144A sr. unsec. notes 6.375%, 6/15/25 135,000 138,375 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 8.00%, perpetual maturity (United Kingdom) 200,000 217,136 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 7.648%, perpetual maturity (United Kingdom) 95,000 116,613 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 7.50%, perpetual maturity (United Kingdom) 200,000 206,400 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A sr. unsec. unsub. notes 7.75%, 5/29/18 (Russia) 900,000 939,704 Sberbank of Russia Via SB Capital SA 144A sr. unsec. notes 6.125%, 2/7/22 (Russia) 250,000 271,875 Springleaf Finance Corp. company guaranty sr. unsec. unsub. notes 8.25%, 12/15/20 50,000 56,125 Springleaf Finance Corp. sr. unsec. unsub. notes 5.25%, 12/15/19 46,000 47,845 Stearns Holdings, Inc. 144A company guaranty sr. notes 9.375%, 8/15/20 43,000 44,290 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5.25%, 4/15/21 300,000 307,500 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. sub. notes 5.625%, 3/1/24 70,000 73,150 Tempo Acquisition, LLC/Tempo Acquisition Finance Corp. 144A sr. unsec. notes 6.75%, 6/1/25 107,000 109,408 TMX Finance, LLC/TitleMax Finance Corp. 144A company guaranty sr. notes 8.50%, 9/15/18 25,000 23,750 TRI Pointe Group, Inc./TRI Pointe Homes, Inc. company guaranty sr. unsec. unsub. notes 5.875%, 6/15/24 131,000 138,205 Putnam VT Diversified Income Fund 13 CORPORATE BONDS AND NOTES (33.5%)* cont . Principal amount Value Financials cont . UBS AG/Jersey jr. unsec. sub. FRN Ser. EMTN, 7.152%, perpetual maturity (Jersey) EUR 200,000 $235,840 USIS Merger Sub, Inc. 144A sr. unsec. notes 6.875%, 5/1/25 $114,000 115,995 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.80%, 11/22/25 (Russia) 255,000 282,475 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6.875%, 5/29/18 (Russia) 1,298,000 1,344,969 VTB Bank OJSC Via VTB Capital SA 144A unsec. sub. bonds 6.95%, 10/17/22 (Russia) 700,000 756,000 VTB Bank PJSC via VTB Eurasia DAC 144A unsec. sub. FRN 9.50%, perpetual maturity (Russia) 300,000 333,000 Werner FinCo LP/Werner FinCo, Inc. 144A company guaranty sr. unsec. notes 8.75%, 7/15/25 126,000 126,945 Health care (2.4%) AMAG Pharmaceuticals, Inc. 144A company guaranty sr. unsec. notes 7.875%, 9/1/23 130,000 124,963 Centene Corp. sr. unsec. unsub. notes 6.125%, 2/15/24 155,000 167,583 Centene Corp. sr. unsec. unsub. notes 4.75%, 1/15/25 34,000 34,935 Centene Corp. sr. unsec. unsub. notes 4.75%, 5/15/22 135,000 140,906 CHS/Community Health Systems, Inc. company guaranty sr. notes 6.25%, 3/31/23 60,000 61,941 CHS/Community Health Systems, Inc. company guaranty sr. unsec. notes 6.875%, 2/1/22 247,000 215,816 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8.00%, 11/15/19 17,000 17,085 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 7.125%, 7/15/20 42,000 40,898 Concordia International Corp. 144A company guaranty sr. unsec. notes 7.00%, 4/15/23 (Canada) 120,000 18,000 Concordia International Corp. 144A sr. notes 9.00%, 4/1/22 (Canada) 25,000 18,875 Eagle Holding Co II, LLC 144A sr. unsec. unsub. notes 7.625%, 5/15/22 ‡‡ 40,000 41,150 Endo DAC/Endo Finance, LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 6.00%, 7/15/23 (Ireland) 200,000 168,000 Endo Finance, LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 5.375%, 1/15/23 158,000 131,930 Halyard Health, Inc. company guaranty sr. unsec. unsub. notes 6.25%, 10/15/22 156,000 162,630 HCA, Inc. company guaranty sr. bonds 5.25%, 6/15/26 130,000 140,205 HCA, Inc. company guaranty sr. notes 6.50%, 2/15/20 227,000 247,714 HCA, Inc. company guaranty sr. sub. bonds 5.50%, 6/15/47 205,000 212,175 HCA, Inc. company guaranty sr. unsec. unsub. notes 7.50%, 2/15/22 74,000 85,193 Jaguar Holding Co. II/Pharmaceutical Product Development, LLC 144A company guaranty sr. unsec. notes 6.375%, 8/1/23 150,000 158,063 Kinetic Concepts, Inc./KCI USA, Inc. 144A company guaranty sub. notes 12.50%, 11/1/21 109,000 122,625 CORPORATE BONDS AND NOTES (33.5%)* cont . Principal amount Value Health care cont . Mallinckrodt International Finance SA/Mallinckrodt CB, LLC 144A company guaranty sr. unsec. unsub. notes 5.50%, 4/15/25 (Luxembourg) $132,000 $115,830 Molina Healthcare, Inc. company guaranty sr. unsec. notes 5.375%, 11/15/22 105,000 111,169 Molina Healthcare, Inc. 144A company guaranty sr. unsec. notes 4.875%, 6/15/25 25,000 25,188 Ortho-Clinical Diagnostics, Inc./Ortho-Clinical Diagnostics SA 144A sr. unsec. notes 6.625%, 5/15/22 245,000 233,975 Patheon Holdings I BV 144A sr. unsec. sub. notes 7.50%, 2/1/22 (Netherlands) 124,000 131,750 Service Corp. International/US sr. unsec. unsub. notes 5.375%, 5/15/24 478,000 504,840 Sterigenics-Nordion Holdings, LLC 144A sr. unsec. notes 6.50%, 5/15/23 90,000 92,700 Tenet Healthcare Corp. company guaranty sr. FRN 4.746%, 6/15/20 155,000 156,550 Tenet Healthcare Corp. company guaranty sr. notes 6.25%, 11/1/18 342,000 360,810 Tenet Healthcare Corp. company guaranty sr. notes 4.75%, 6/1/20 35,000 36,225 Tenet Healthcare Corp. company guaranty sr. sub. notes 6.00%, 10/1/20 164,000 175,685 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 6.125%, 4/15/25 193,000 163,326 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5.875%, 5/15/23 289,000 247,818 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5.50%, 3/1/23 80,000 67,899 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5.375%, 3/15/20 114,000 110,153 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsub. notes 7.00%, 3/15/24 130,000 136,663 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsub. notes 6.50%, 3/15/22 45,000 47,194 WellCare Health Plans, Inc. sr. unsec. notes 5.25%, 4/1/25 60,000 62,850 Technology (1.5%) Avaya, Inc. 144A company guaranty sr. notes 7.00%, 4/1/19 (In default) † 506,000 406,065 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A company guaranty sr. unsec. notes 7.125%, 6/15/24 583,000 640,866 First Data Corp. 144A company guaranty sr. unsec. unsub. notes 7.00%, 12/1/23 180,000 192,150 First Data Corp. 144A notes 5.75%, 1/15/24 170,000 176,588 First Data Corp. 144A sr. notes 5.375%, 8/15/23 150,000 156,750 Inception Merger Sub, Inc./Rackspace Hosting, Inc. 144A sr. unsec. notes 8.625%, 11/15/24 156,000 166,140 Infor Software Parent, LLC/Infor Software Parent, Inc. 144A company guaranty sr. unsec. notes 7.125%, 5/1/21 ‡‡ 264,000 271,920 Infor US, Inc. company guaranty sr. unsec. notes 6.50%, 5/15/22 188,000 194,580 Infor US, Inc. 144A company guaranty sr. notes 5.75%, 8/15/20 51,000 52,658 14 Putnam VT Diversified Income Fund CORPORATE BONDS AND NOTES (33.5%)* cont . Principal amount Value Technology cont . Iron Mountain, Inc. company guaranty sr. unsec. notes 6.00%, 8/15/23 R $210,000 $223,125 Micron Technology, Inc. company guaranty sr. unsec. unsub. notes 5.875%, 2/15/22 181,000 189,371 Solera, LLC / Solera Finance, Inc. 144A sr. unsec. notes 10.50%, 3/1/24 176,000 202,180 Techem Energy Metering Service GmbH & Co. KG 144A company guaranty sr. unsec. sub. notes 7.875%, 10/1/20 (Germany) EUR 230,000 272,404 Transportation (0.2%) Air Medical Merger Sub Corp. 144A sr. unsec. notes 6.375%, 5/15/23 $190,000 180,025 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6.375%, 4/1/23 235,000 244,988 Utilities and power (1.2%) AES Corp./Virginia (The) sr. unsec. notes 5.50%, 4/15/25 280,000 293,300 AES Corp./Virginia (The) sr. unsec. notes 4.875%, 5/15/23 85,000 86,594 AES Corp./Virginia (The) sr. unsec. unsub. notes 7.375%, 7/1/21 180,000 206,100 Calpine Corp. sr. unsec. sub. notes 5.75%, 1/15/25 377,000 353,438 Calpine Corp. 144A company guaranty sr. notes 6.00%, 1/15/22 50,000 51,625 Calpine Corp. 144A company guaranty sr. sub. notes 5.875%, 1/15/24 40,000 41,200 Colorado Interstate Gas Co., LLC company guaranty sr. unsec. notes 6.85%, 6/15/37 290,000 324,196 Dynegy, Inc. company guaranty sr. unsec. notes 7.375%, 11/1/22 206,000 203,425 Dynegy, Inc. company guaranty sr. unsec. notes 6.75%, 11/1/19 110,000 113,438 Dynegy, Inc. company guaranty sr. unsec. unsub. notes 7.625%, 11/1/24 132,000 128,040 Energy Transfer Equity LP sr. sub. notes 5.875%, 1/15/24 80,000 84,800 GenOn Energy, Inc. sr. unsec. sub. notes 9.875%, 10/15/20 (In default) † 195,000 116,025 NRG Energy, Inc. company guaranty sr. unsec. notes 7.25%, 5/15/26 80,000 82,600 NRG Energy, Inc. company guaranty sr. unsec. notes 6.625%, 1/15/27 148,000 148,185 NRG Energy, Inc. company guaranty sr. unsec. sub. notes 7.875%, 5/15/21 93,000 96,023 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 4.50%, 11/1/23 69,000 71,596 Southern Star Central Corp. 144A sr. unsec. notes 5.125%, 7/15/22 199,000 202,483 Texas Competitive Electric Holdings Co., LLC/TCEH Finance, Inc. escrow company guaranty sr. notes 11.50%, 10/1/20 119,000 298 Total corporate bonds and notes (cost $70,213,837) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (7.2%)* Principal amount Value Argentina (Republic of) sr. unsec. unsub. bonds 7.625%, 4/22/46 (Argentina) $265,000 $271,228 Argentina (Republic of) sr. unsec. unsub. bonds 6.625%, 7/6/28 (Argentina) 160,000 160,800 Argentina (Republic of) sr. unsec. unsub. notes 6.875%, 1/26/27 (Argentina) 1,233,000 1,277,388 Brazil (Federal Republic of) unsec. notes Ser. NTNF, 10.00%, 1/1/23 (Brazil) (Units) BRL 2,630 785,651 Buenos Aires (Province of) unsec. FRN 24.08%, 5/31/22 (Argentina) ARS 6,180,000 380,162 Buenos Aires (Province of) 144A sr. unsec. unsub. bonds 7.875%, 6/15/27 (Argentina) $550,000 567,875 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 10.875%, 1/26/21 (Argentina) 1,075,000 1,225,500 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 9.125%, 3/16/24 (Argentina) 430,000 483,322 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 6.50%, 2/15/23 (Argentina) 180,000 183,780 Costa Rica (Republic of) 144A sr. unsec. unsub. notes 7.00%, 4/4/44 (Costa Rica) 200,000 208,000 Egypt (Arab Republic of) 144A sr. unsec. bonds 8.50%, 1/31/47 (Egypt) 400,000 430,500 Egypt (Arab Republic of) 144A sr. unsec. notes 6.125%, 1/31/22 (Egypt) 200,000 203,909 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, 3.00%, 2/24/40 (Greece) EUR 16,000 13,215 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/33 (Greece) †† EUR 62,000 54,428 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/32 (Greece) †† EUR 674,000 600,081 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/30 (Greece) †† EUR 941,933 866,279 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/29 (Greece) †† EUR 1,152,267 1,079,552 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/28 (Greece) †† EUR 631,533 609,200 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/27 (Greece) †† EUR 106,000 106,382 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/26 (Greece) †† EUR 148,000 150,692 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/25 (Greece) †† EUR 541,753 557,697 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/24 (Greece) †† EUR 131,000 136,847 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/23 (Greece) †† EUR 782,192 828,369 Indonesia (Republic of) 144A sr. unsec. notes 4.75%, 1/8/26 (Indonesia) $300,000 322,500 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6.625%, 2/17/37 (Indonesia) 575,000 713,000 Indonesia (Republic of) 144A sr. unsec. unsub. notes 5.95%, 1/8/46 (Indonesia) 300,000 355,875 Putnam VT Diversified Income Fund 15 FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (7.2%)* cont . Principal amount Value Indonesia (Republic of) 144A sr. unsec. unsub. notes 4.35%, 1/8/27 (Indonesia) $220,000 $229,420 Ivory Coast (Republic of) 144A sr. unsec. bonds 6.125%, 6/15/33 (Ivory Coast) 515,000 496,081 Russia (Federation of) 144A sr. unsec. notes 4.50%, 4/4/22 (Russia) 235,000 247,925 Russia (Federation of) 144A sr. unsec. unsub. bonds 12.75%, 6/24/28 (Russia) 354,000 618,173 Russia (Federation of) 144A sr. unsec. unsub. bonds 5.625%, 4/4/42 (Russia) 200,000 216,500 Turkey (Republic of) unsec. notes 11.00%, 3/2/22 (Turkey) TRY 1,011,000 292,658 Ukraine (Government of) 144A unsec. notes 7.75%, 9/1/27 (Ukraine) $176,000 170,474 United Mexican States sr. unsec. notes Ser. GMTN, 5.75%, 10/12/10 (Mexico) 220,000 227,886 Venezuela (Bolivarian Republic of) sr. unsec. bonds 7.00%, 3/31/38 (Venezuela) 265,000 110,638 Total foreign government and agency bonds and notes (cost $14,223,682) SENIOR LOANS (1.9%)* c Principal amount Value Academy, Ltd. bank term loan FRN Ser. B, 5.168%, 7/2/22 $193,797 $151,323 ASP AMC Merger Sub, Inc. bank term loan FRN Ser. B, 4.573%, 4/13/24 63,924 63,231 Asurion, LLC bank term loan FRN 8.545%, 3/3/21 140,000 140,583 Avaya, Inc. bank term loan FRN Ser. B6, 6.667%, 3/31/18 (In default) † 140,056 111,228 Avaya, Inc. bank term loan FRN Ser. B7, 6.417%, 5/29/20 (In default) † 214,235 172,102 BWAY Corp. bank term loan FRN Ser. B, 4.326%, 4/3/24 55,000 54,921 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 11.75%, 3/1/18 (In default) † 264,788 315,429 Caesars Growth Properties Holdings, LLC bank term loan FRN Ser. L, 4.045%, 5/8/21 326,359 327,583 Capital Automotive LP bank term loan FRN 7.03%, 3/24/25 43,000 43,502 Casella Waste Systems, Inc. bank term loan FRN Ser. B, 3.959%, 10/17/23 358,200 359,319 CCC Information Services, Inc. bank term loan FRN 7.791%, 3/30/25 53,000 54,226 Chesapeake Energy Corp. bank term loan FRN 8.686%, 8/23/21 235,000 249,981 CPG International, Inc. bank term loan FRN 4.897%, 5/3/24 33,481 33,411 First Data Corp. bank term loan FRN 3.716%, 4/26/24 98,971 98,909 Gates Global, LLC/Gates Global Co. bank term loan FRN Ser. B, 4.408%, 3/31/24 57,758 57,782 Getty Images, Inc. bank term loan FRN Ser. B, 4.75%, 10/18/19 264,087 242,960 iHeartCommunications, Inc. bank term loan FRN Ser. D, 7.795%, 1/30/19 319,000 259,347 Kronos, Inc./MA bank term loan FRN 9.42%, 11/1/24 80,000 82,717 Kronos, Inc./MA bank term loan FRN Ser. B, 4.68%, 11/1/23 44,888 45,159 MEG Energy Corp. bank term loan FRN 4.696%, 12/31/23 103,000 100,039 SENIOR LOANS (1.9%)* c cont . Principal amount Value Navistar, Inc. bank term loan FRN Ser. B, 5.09%, 8/7/20 $147,750 $149,166 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4.339%, 10/25/20 172,491 129,153 Ortho-Clinical Diagnostics, Inc. bank term loan FRN Ser. B, 4.783%, 6/30/21 77,800 77,341 Patheon Holdings I BV bank term loan FRN Ser. B, 4.406%, 4/20/24 121,563 121,689 PetSmart, Inc. bank term loan FRN Ser. B, 4.22%, 3/10/22 45,000 41,681 Revlon Consumer Products Corp. bank term loan FRN Ser. B, 4.544%, 9/7/23 158,800 147,618 Solenis International LP bank term loan FRN 7.952%, 7/31/22 31,000 30,845 Talbots, Inc. (The) bank term loan FRN 9.545%, 3/19/21 59,964 51,270 Talbots, Inc. (The) bank term loan FRN 5.545%, 3/19/20 96,662 90,379 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. BF1, 5.83%, 4/1/22 79,256 80,295 Vertiv Intermediate Holding II Corp. bank term loan FRN Ser. B, 5.06%, 11/30/23 62,899 63,135 Yonkers Racing Corp. bank term loan FRN 4.30%, 5/31/24 115,000 114,856 Total senior loans (cost $4,242,754) PURCHASED SWAP OPTIONS OUTSTANDING (1.0%)* Counterparty Fixed right % to receive or (pay)/ Floating rate index/ Expiration Contract Maturity date date/strike amount Value Bank of America N.A. (2.214)/3 month USD-LIBOR-BBA/ Aug-19 Aug-17/2.214 $24,869,500 $22,383 1.495/3 month USD-LIBOR-BBA/ Jul-18 Jul-17/1.495 29,843,400 11,639 (1.495)/3 month USD-LIBOR-BBA/ Jul-18 Jul-17/1.495 29,843,400 298 Barclays Bank PLC (1.0625)/3 month GBP-LIBOR-BBA/ Jul-27 Jul-17/1.0625 GBP 3,410,000 122,048 (0.51)/3 month GBP-LIBOR-BBA/ Sep-18 Sep-17/0.51 GBP 24,211,000 24,596 Citibank, N.A. (2.124)/3 month USD-LIBOR-BBA/ Jul-27 Jul-17/2.124 $14,921,700 209,803 (2.518)/3 month USD-LIBOR-BBA/ May-49 May-19/2.518 2,188,500 200,051 2.25/3 month USD-LIBOR-BBA/ Sep-27 Sep-17/2.25 19,895,600 165,531 (2.506)/3 month USD-LIBOR-BBA/ Jul-47 Jul-17/2.506 8,078,000 123,432 (2.57)/3 month USD-LIBOR-BBA/ Nov-22 Nov-17/2.57 9,947,800 99,478 (1.975)/3 month USD-LIBOR-BBA/ Nov-22 Nov-17/1.975 9,947,800 91,619 (1.896)/3 month USD-LIBOR-BBA/ Dec-22 Dec-17/1.896 6,386,000 77,015 (2.488)/3 month USD-LIBOR-BBA/ Jul-47 Jul-17/2.488 4,039,000 71,369 2.57/3 month USD-LIBOR-BBA/ Nov-22 Nov-17/2.57 9,947,800 66,352 16 Putnam VT Diversified Income Fund PURCHASED SWAP OPTIONS OUTSTANDING (1.0%)* cont . Counterparty Fixed right % to receive or (pay)/ Floating rate index/ Expiration Contract Maturity date date/strike amount Value Citibank, N.A. cont . 1.975/3 month USD-LIBOR-BBA/ Nov-22 Nov-17/1.975 $9,947,800 $63,566 1.6125/3 month USD-LIBOR-BBA/ Aug-18 Aug-17/1.6125 39,791,200 50,137 1.896/3 month USD-LIBOR-BBA/ Dec-22 Dec-17/1.896 6,386,000 32,569 2.34/3 month USD-LIBOR-BBA/ Jul-47 Jul-17/2.34 8,078,000 10,663 2.326/3 month USD-LIBOR-BBA/ Jul-47 Jul-17/2.326 4,039,000 4,362 1.9275/3 month USD-LIBOR-BBA/ Jul-27 Jul-17/1.9275 14,921,700 2,387 2.08475/3 month USD-LIBOR-BBA/ Jul-27 Jul-17/2.08475 9,947,800 696 (2.491)/3 month USD-LIBOR-BBA/ Jul-27 Jul-17/2.491 9,947,800 199 Credit Suisse International 2.3724/3 month USD-LIBOR-BBA/ Aug-27 Aug-17/2.3724 5,011,500 62,644 (2.325)/3 month USD-LIBOR-BBA/ Jul-27 Jul-17/2.325 14,921,700 55,956 2.8472/3 month USD-LIBOR-BBA/ Aug-27 Aug-17/2.8472 5,011,500 43,750 2.06375/3 month USD-LIBOR-BBA/ Jul-27 Jul-17/2.06375 42,387,300 22,041 1.446/3 month USD-LIBOR-BBA/ Jul-18 Jul-17/1.446 29,843,400 4,178 (2.7225)/3 month USD-LIBOR-BBA/ Jul-27 Jul-17/2.7225 29,843,400 895 Goldman Sachs International (1.095)/3 month GBP-LIBOR-BBA/ Jul-27 Jul-17/1.095 GBP 3,410,000 109,524 2.525/3 month USD-LIBOR-BBA/ Aug-37 Aug-17/2.525 $4,973,900 77,046 (1.83)/3 month USD-LIBOR-BBA/ Sep-22 Sep-17/1.83 6,048,000 57,637 1.884/3 month USD-LIBOR-BBA/ Jul-18 Jul-17/1.884 29,843,400 32,529 (2.234)/3 month USD-LIBOR-BBA/ Aug-19 Aug-17/2.234 24,869,500 19,647 1.83/3 month USD-LIBOR-BBA/ Sep-22 Sep-17/1.83 6,048,000 12,519 (-0.108)/6 month EUR-EURIBOR- Reuters/Aug-19 Aug-17/(0.108) EUR 17,050,000 11,295 -0.108/6 month EUR-EURIBOR- Reuters/Aug-19 Aug-17/(0.108) EUR 17,050,000 10,321 1.44/3 month USD-LIBOR-BBA/ Jul-18 Jul-17/1.44 $29,843,400 3,581 JPMorgan Chase Bank N.A. (2.81025)/3 month USD-LIBOR-BBA/ Oct-27 Oct-17/2.81025 19,895,600 30,241 1.999/3 month USD-LIBOR-BBA/ Jul-27 Jul-17/1.999 9,947,800 1,094 PURCHASED SWAP OPTIONS OUTSTANDING (1.0%)* cont . Counterparty Fixed right % to receive or (pay)/ Floating rate index/ Expiration Contract Maturity date date/strike amount Value Royal Bank of Scotland PLC (The) (0.5715)/3 month GBP-LIBOR-BBA/ Aug-19 Aug-17/0.5715 GBP 17,050,000 $74,171 (0.561)/3 month GBP-LIBOR-BBA/ Aug-19 Aug-17/0.561 GBP 8,525,000 39,195 0.5715/3 month GBP-LIBOR-BBA/ Aug-19 Aug-17/0.5715 GBP 17,050,000 4,219 0.561/3 month GBP-LIBOR-BBA/ Aug-19 Aug-17/0.561 GBP 8,525,000 1,888 Total purchased swap options outstanding (cost $2,327,207) PURCHASED OPTIONS Expiration Contract OUTSTANDING (0.1%)* date/Strike price amount Value Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Aug-17/$100.42 $50,000,000 $128,350 Federal National Mortgage Association 30 yr 2.50% TBA commitments (Call) Aug-17/96.53 3,000,000 12,603 USD/CNH (Put) Oct-17/CNH 6.70 10,712,850 20,472 USD/CNH (Put) Oct-17/CNH 6.70 10,712,850 19,412 USD/JPY (Put) Nov-17/JPY 107.00 6,387,750 45,123 Total purchased options outstanding (cost $466,130) PREFERRED STOCKS (0.1%)* Shares Value GMAC Capital Trust I Ser. 2, $2.031 cum. ARP 6,980 $182,876 Total preferred stocks (cost $175,813) COMMON STOCKS (0.1%)* Shares Value CHC Group, LLC (acquired 3/23/17, cost $10,107) (Cayman Islands) † ∆∆ 697 $4,879 Halcon Resources Corp. † 11,413 51,815 Milagro Oil & Gas, Inc. (Units) † F 98 7,938 SandRidge Energy, Inc. † 3,221 55,435 Tervita Corp. Class A (Canada) † 191 1,362 Texas Competitive Electric Holdings Co., LLC/TCEH Finance, Inc. (Rights) † F 10,369 10,887 Triangle USA Petroleum Corp. † F 537 7,389 Tribune Media Co. Class 1C † F 55,356 13,839 Total common stocks (cost $269,894) CONVERTIBLE BONDS AND NOTES (—%)* Principal amount Value CHC Group, LLC/CHC Finance Ltd. cv. notes Ser. AI, zero %, 10/1/20 (acquired 2/2/17, cost $24,845) (Cayman Islands) ∆∆ $35,887 $54,907 Total convertible bonds and notes (cost $25,629) CONVERTIBLE PREFERRED STOCKS (—%)* Shares Value Triangle USA Petroleum Corp. 6.75% cv. pfd. † F 13 $13,000 Total convertible preferred stocks (cost $13,000) WARRANTS (—%)* † Expiration date Strike price Warrants Value Halcon Resources Corp. 9/9/20 $14.04 3,100 $1,922 Total warrants (cost $—) Putnam VT Diversified Income Fund 17 Principal amount/ SHORT-TERM INVESTMENTS (8.7%)* shares Value Putnam Short Term Investment Fund 1.07% L Shares 11,656,706 $11,656,706 U.S. Treasury Bills 0.895%, 8/17/17 ∆ § $130,000 129,853 U.S. Treasury Bills 0.875%, 8/10/17 # ∆ § 1,317,000 1,315,788 U.S. Treasury Bills 0.866%, 8/3/17 # ∆ § 534,000 533,608 U.S. Treasury Bills 0.807%, 7/20/17 # ∆ § 4,638,000 4,636,288 U.S. Treasury Bills 0.768%, 7/13/17 ∆ § 199,000 198,957 Total short-term investments (cost $18,470,882) Total investments (cost $313,443,271) Key to holding’s currency abbreviations ARS Argentine Peso AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc CNH Chinese Yuan (Offshore) EUR Euro GBP British Pound HUF Hungarian Forint JPY Japanese Yen MXN Mexican Peso NOK Norwegian Krone NZD New Zealand Dollar SEK Swedish Krona TRY Turkish Lira USD/$ United States Dollar ZAR South African Rand Key to holding’s abbreviations ARP Adjustable Rate Preferred Stock: the rate shown is the current interestrate at the close of the reporting period bp Basis Points DAC Designated Activity Company EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at theclose of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yieldat the close of the reporting period GMTN Global Medium Term Notes IFB Inverse Floating Rate Bonds, which are securities that pay interestrates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of thereporting period. IO Interest Only MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company OTC Over-the-counter PJSC Public Joint Stock Company PO Principal Only REGS Securities sold under Regulation S may not be offered, sold or delivered within the United States except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of theSecurities Act of 1933. TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2017 through June 30, 2017 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $211,568,059. † This security is non-income-producing. †† The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. ∆∆ This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $59,786, or less than 0.1% of net assets. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ∆ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. ## Forward commitment, in part or in entirety (Note 1). c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). F This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $122,982,096 to cover certain derivative contracts and delayed delivery securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A of the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA commitments. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 87.0% Mexico 1.0% Russia 1.8 Luxembourg 0.8 Greece 1.6 Indonesia 0.7 Brazil 1.5 United Kingdom 0.5 Argentina 1.4 Other 2.7 Canada 1.0 Total 100.0% 18 Putnam VT Diversified Income Fund FORWARD CURRENCY CONTRACTS at 6/30/17 (aggregate face value $90,948,385) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 7/19/17 $1,097,514 $1,076,984 $20,530 Brazilian Real Buy 7/3/17 2,095,174 2,183,368 (88,194) Brazilian Real Sell 7/3/17 2,095,173 2,110,303 15,130 Canadian Dollar Buy 7/19/17 134,985 130,611 4,374 Chilean Peso Sell 7/19/17 1 32,019 32,018 Euro Buy 9/20/17 54,012 53,043 969 Indian Rupee Buy 8/16/17 1,140,542 1,142,582 (2,040) Japanese Yen Buy 8/16/17 18,995 19,076 (81) Mexican Peso Buy 7/19/17 10,655 22,399 (11,744) New Zealand Dollar Buy 7/19/17 671,667 700,304 (28,637) Norwegian Krone Sell 9/20/17 2,765,013 2,725,845 (39,168) Singapore Dollar Sell 8/16/17 53,131 42,260 (10,871) Swedish Krona Buy 9/20/17 1,236,536 1,202,558 33,978 Barclays Bank PLC Australian Dollar Sell 7/19/17 25,820 20,769 (5,051) British Pound Sell 9/20/17 195,175 191,541 (3,634) Canadian Dollar Buy 7/19/17 2,218,144 2,146,727 71,417 Canadian Dollar Sell 7/19/17 2,218,144 2,164,602 (53,542) Euro Buy 9/20/17 1,081,270 1,077,277 3,993 Japanese Yen Sell 8/16/17 1,252,177 1,257,697 5,520 New Zealand Dollar Buy 7/19/17 420,671 378,984 41,687 Swedish Krona Buy 9/20/17 134,700 130,529 4,171 Swiss Franc Buy 9/20/17 118,421 107,448 10,973 Citibank, N.A. Australian Dollar Sell 7/19/17 76,000 44,274 (31,726) Brazilian Real Buy 7/3/17 1,035,588 1,042,957 (7,369) Brazilian Real Sell 7/3/17 1,035,588 1,001,255 (34,333) Brazilian Real Sell 10/3/17 732,125 727,329 (4,796) British Pound Sell 9/20/17 572,862 565,956 (6,906) Canadian Dollar Buy 7/19/17 1,054,654 1,026,551 28,103 Euro Buy 9/20/17 98,276 99,536 (1,260) Japanese Yen Sell 8/16/17 1,044,868 1,048,702 3,834 Mexican Peso Buy 7/19/17 231,362 237,027 (5,665) New Taiwan Dollar Sell 8/16/17 1,995 519 (1,476) New Zealand Dollar Sell 7/19/17 2,772,384 2,662,633 (109,751) Norwegian Krone Buy 9/20/17 1,073,638 1,068,275 5,363 South African Rand Buy 7/19/17 30,113 77,417 (47,304) Swedish Krona Sell 9/20/17 949,361 921,172 (28,189) Credit Suisse International Australian Dollar Buy 7/19/17 1,091,444 1,085,246 6,198 Canadian Dollar Buy 7/19/17 46,898 12,441 34,457 Euro Buy 9/20/17 566,494 557,020 9,474 Japanese Yen Sell 8/16/17 1,086,658 1,086,230 (428) New Zealand Dollar Sell 7/19/17 529,172 520,373 (8,799) Norwegian Krone Sell 9/20/17 1,087,553 1,071,620 (15,933) Swedish Krona Sell 9/20/17 311,089 305,793 (5,296) Goldman Sachs International Australian Dollar Sell 7/19/17 1,046,335 1,031,697 (14,638) British Pound Sell 9/20/17 576,126 569,266 (6,860) Canadian Dollar Buy 7/19/17 418,838 406,641 12,197 Euro Buy 9/20/17 37,384 63,954 (26,570) Indian Rupee Buy 8/16/17 1,168,356 1,174,731 (6,375) Putnam VT Diversified Income Fund 19 FORWARD CURRENCY CONTRACTS at 6/30/17 (aggregate face value $90,948,385) (Unaudited) cont . Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Goldman Sachs International cont . Japanese Yen Sell 8/16/17 $1,206,597 $1,212,111 $5,514 New Zealand Dollar Sell 7/19/17 537,817 523,753 (14,064) Norwegian Krone Sell 9/20/17 2,298,688 2,265,220 (33,468) South African Rand Buy 7/19/17 69,957 74,295 (4,338) Swedish Krona Buy 9/20/17 1,090,176 1,057,625 32,551 Swiss Franc Buy 9/20/17 12,366 2,371 9,995 HSBC Bank USA, National Association British Pound Sell 9/20/17 113,058 111,699 (1,359) Canadian Dollar Buy 7/19/17 1,083,425 1,067,887 15,538 Euro Buy 9/20/17 2,376,637 2,322,653 53,984 New Zealand Dollar Buy 7/19/17 2,172,148 2,121,769 50,379 Singapore Dollar Sell 8/16/17 1,065,224 1,055,387 (9,837) JPMorgan Chase Bank N.A. Australian Dollar Buy 7/19/17 1,215,704 1,200,859 14,845 Brazilian Real Buy 7/3/17 543 539 4 Brazilian Real Sell 7/3/17 543 569 26 British Pound Sell 9/20/17 1,556,701 1,553,396 (3,305) Canadian Dollar Buy 7/19/17 81,993 64,132 17,861 Czech Koruna Buy 7/19/17 1,212,757 1,115,918 96,839 Czech Koruna Sell 7/19/17 1,212,757 1,099,752 (113,005) Euro Buy 7/19/17 1,172,114 1,096,536 75,578 Euro Sell 7/19/17 1,172,114 1,106,784 (65,330) Euro Buy 9/20/17 2,165,520 2,154,191 11,329 Japanese Yen Buy 8/16/17 1,311,294 1,317,193 (5,899) Mexican Peso Buy 7/19/17 3,447 12,410 (8,963) New Zealand Dollar Sell 7/19/17 222,790 231,307 8,517 Norwegian Krone Sell 9/20/17 1,084,003 1,060,108 (23,895) Swedish Krona Buy 9/20/17 300,348 259,102 41,246 Swiss Franc Sell 9/20/17 1,362 1,461 99 Royal Bank of Scotland PLC (The) Australian Dollar Buy 7/19/17 2,190,495 2,158,533 31,962 Canadian Dollar Buy 7/19/17 230,245 223,271 6,974 Czech Koruna Buy 7/19/17 1,212,757 1,115,463 97,294 Czech Koruna Sell 7/19/17 1,212,756 1,100,853 (111,903) Euro Buy 7/19/17 1,172,000 1,096,394 75,606 Euro Sell 7/19/17 1,172,000 1,104,372 (67,628) Euro Buy 9/20/17 1,617,260 1,594,857 22,403 Japanese Yen Sell 8/16/17 1,079,661 1,084,479 4,818 New Zealand Dollar Sell 7/19/17 104,179 47,131 (57,048) Norwegian Krone Sell 9/20/17 1,676,776 1,652,710 (24,066) Swedish Krona Sell 9/20/17 1,979 20,748 18,769 Turkish Lira Sell 9/20/17 238,611 234,999 (3,612) State Street Bank and Trust Co. Australian Dollar Buy 7/19/17 303,696 305,653 (1,957) British Pound Sell 9/20/17 1,091,806 1,058,165 (33,641) Canadian Dollar Buy 7/19/17 33,939 24,722 9,217 Euro Buy 9/20/17 169,145 169,678 (533) Japanese Yen Sell 8/16/17 11,474 11,525 51 New Zealand Dollar Buy 7/19/17 586,170 609,742 (23,572) Norwegian Krone Sell 9/20/17 1,067,976 1,054,374 (13,602) Singapore Dollar Sell 8/16/17 60,544 43,203 (17,341) Swedish Krona Buy 9/20/17 3,424,780 3,312,486 112,294 20 Putnam VT Diversified Income Fund FORWARD CURRENCY CONTRACTS at 6/30/17 (aggregate face value $90,948,385) (Unaudited) cont . Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) UBS AG Australian Dollar Buy 7/19/17 $107,200 $152,793 $(45,593) British Pound Sell 9/20/17 1,847,832 1,825,979 (21,853) Canadian Dollar Buy 7/19/17 1,115,512 1,085,550 29,962 Euro Buy 9/20/17 1,089,526 1,074,944 14,582 Japanese Yen Sell 8/16/17 1,043,564 1,070,536 26,972 New Zealand Dollar Sell 7/19/17 1,051,677 1,006,300 (45,377) Norwegian Krone Sell 9/20/17 1,128,567 1,112,517 (16,050) Swedish Krona Buy 9/20/17 572,669 546,877 25,792 Turkish Lira Buy 9/20/17 42,562 41,960 602 WestPac Banking Corp. Australian Dollar Sell 7/19/17 238,761 223,112 (15,649) Canadian Dollar Buy 7/19/17 1,195,501 1,140,059 55,442 Canadian Dollar Sell 7/19/17 1,154,774 1,148,309 (6,465) Euro Buy 9/20/17 19,953 20,099 (146) New Zealand Dollar Sell 7/19/17 1,114,024 1,061,424 (52,600) Total FUTURES CONTRACTS OUTSTANDING Number Unrealized at 6/30/17 of Expiration appreciation/ (Unaudited) contracts Value date (depreciation) Euro-OAT 10 yr (Short) 14 $2,374,209 Sep-17 $17,781 Total WRITTEN SWAP OPTIONS OUTSTANDING at 6/30/17 (premiums $3,793,219) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Floating rate index/ Expiration Contract Maturity date date/strike amount Value Bank of America N.A. 2.082/3 month USD-LIBOR-BBA/Jul-20 Jul-17/2.082 $9,947,800 $10 (1.728)/3 month USD-LIBOR-BBA/Jul-20 Jul-17/1.728 9,947,800 3,482 2.404/3 month USD-LIBOR-BBA/Aug-19 Aug-17/2.404 49,739,000 10,445 2.18/3 month USD-LIBOR-BBA/ Jul-27 Jul-17/2.18 9,947,800 90,127 Barclays Bank PLC 1.736/3 month USD-LIBOR-BBA/Sep-18 Sep-17/1.736 29,837,000 1,492 1.1625/3 month GBP-LIBOR-BBA/Jul-27 Jul-17/1.1625 GBP 3,410,000 81,810 1.1125/3 month GBP-LIBOR-BBA/Jul-27 Jul-17/1.1125 GBP 3,410,000 101,707 Citibank, N.A. (1.891)/3 month USD-LIBOR-BBA/Jul-27 Jul-17/1.891 $9,947,800 99 (2.132)/3 month USD-LIBOR-BBA/Jul-27 Jul-17/2.132 4,973,900 6,168 (2.152)/3 month USD-LIBOR-BBA/Jul-27 Jul-17/2.152 9,947,800 15,618 2.291/3 month USD-LIBOR-BBA/Jul-27 Jul-17/2.291 9,947,800 23,676 2.4175/3 month USD-LIBOR-BBA/Jul-27 Jul-17/2.4175 14,921,700 25,815 WRITTEN SWAP OPTIONS OUTSTANDING at 6/30/17 (premiums $3,793,219) (Unaudited) cont . Counterparty Fixed Obligation % to receive or (pay)/ Floating rate index/ Expiration Contract Maturity date date/strike amount Value Citibank, N.A. cont . (1.642)/3 month USD-LIBOR-BBA/Dec-19 Dec-17/1.642 $19,895,600 $31,236 (2.0625)/3 month USD-LIBOR-BBA/Aug-18 Aug-17/2.0625 39,791,200 43,372 1.642/3 month USD-LIBOR-BBA/Dec-19 Dec-17/1.642 19,895,600 69,237 2.132/3 month USD-LIBOR-BBA/Jul-27 Jul-17/2.132 4,973,900 70,629 (2.257)/3 month USD-LIBOR-BBA/Nov-27 Nov-17/2.257 9,947,800 125,243 2.152/3 month USD-LIBOR-BBA/Jul-27 Jul-17/2.152 9,947,800 126,437 2.257/3 month USD-LIBOR-BBA/Nov-27 Nov-17/2.257 9,947,800 186,223 2.208/3 month USD-LIBOR-BBA/May-24 May-19/2.208 9,947,800 206,218 2.204/3 month USD-LIBOR-BBA/Jul-27 Jul-17/2.204 29,843,400 243,522 Credit Suisse International (1.8225)/3 month USD-LIBOR-BBA/Jul-18 Jul-17/1.8225 29,843,400 2,387 (2.15375)/3 month USD-LIBOR-BBA/Jul-27 Jul-17/2.15375 21,193,600 33,910 2.465/3 month USD-LIBOR-BBA/Jul-27 Jul-17/2.465 44,765,100 38,498 (2.5816)/3 month USD-LIBOR-BBA/Aug-37 Aug-17/2.5816 5,011,500 104,089 Goldman Sachs International (1.674)/3 month USD-LIBOR-BBA/Jul-18 Jul-17/1.674 29,843,400 298 (1.9245)/3 month USD-LIBOR-BBA/Jul-18 Jul-17/1.9245 29,843,400 1,492 Putnam VT Diversified Income Fund 21 WRITTEN SWAP OPTIONS OUTSTANDING at 6/30/17 (premiums $3,793,219) (Unaudited) cont . Counterparty Fixed Obligation % to receive or (pay)/ Floating rate index/ Expiration Contract Maturity date date/strike amount Value Goldman Sachs International cont . (0.15875)/6 month EUR-EURIBOR-Reuters/ Aug-22 Aug-17/0.15875 EUR 6,820,000 $2,726 (1.779)/3 month USD-LIBOR-BBA/Jul-18 Jul-17/1.779 $29,843,400 8,058 2.419/3 month USD-LIBOR-BBA/Aug-19 Aug-17/2.419 49,739,000 9,450 0.36125/6 month EUR-EURIBOR-Reuters/ Aug-22 Aug-17/0.36125 EUR 6,820,000 11,217 (1.563)/3 month USD-LIBOR-BBA/Sep-19 Sep-17/1.563 $19,895,600 12,136 (2.805)/3 month USD-LIBOR-BBA/Aug-27 Aug-17/2.805 4,973,900 35,165 (2.31)/3 month USD-LIBOR-BBA/Aug-27 Aug-17/2.31 4,973,900 45,511 1.563/3 month USD-LIBOR-BBA/Sep-19 Sep-17/1.563 19,895,600 51,331 1.207/3 month GBP-LIBOR-BBA/Jul-27 Jul-17/1.207 GBP 3,410,000 65,999 1.151/3 month GBP-LIBOR-BBA/Jul-27 Jul-17/1.151 GBP 3,410,000 87,228 JPMorgan Chase Bank N.A. (1.799)/3 month USD-LIBOR-BBA/Jul-27 Jul-17/1.799 $19,895,600 20 2.534/3 month USD-LIBOR-BBA/Oct-27 Oct-17/2.534 9,947,800 54,216 (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 8,886,000 312,458 Royal Bank of Scotland PLC (The) (1.005)/3 month GBP-LIBOR-BBA/Aug-27 Aug-17/1.005 GBP 1,705,000 1,266 (1.0436)/3 month GBP-LIBOR-BBA/Aug-27 Aug-17/1.0436 GBP 3,410,000 3,420 1.267/3 month GBP-LIBOR-BBA/Aug-27 Aug-17/1.267 GBP 1,705,000 32,222 1.3056/3 month GBP-LIBOR-BBA/Aug-27 Aug-17/1.3056 GBP 3,410,000 53,696 Total WRITTEN OPTIONS OUTSTANDING at 6/30/17 Expiration (premiums $369,233) date/strike Contract (Unaudited) price amount Value Federal National Mortgage Association 30 yr 3.00% TBA commitments (Put) Aug-17/$100.42 $50,000,000 $475,600 Federal National Mortgage Association 30 yr 2.50% TBA commitments (Put) Aug-17/96.53 3,000,000 22,200 USD/CNH (Put) Oct-17/CNH 6.60 10,712,850 6,342 USD/CNH (Put) Oct-17/CNH 6.60 10,712,850 5,732 Nov-17/JPY USD/JPY (Put) 103.00 6,387,750 18,211 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 6/30/16 (Unaudited) Counterparty Fixed right or obligation % to receive or (pay)/ Premium Unrealized Floating rate index/ Expiration Contract receivable/ appreciation/ Maturity date date/strike amount (payable) (depreciation) Bank of America N.A. 2.785/3 month USD-LIBOR-BBA/ Jan-47 (Purchased) Jan-27/2.785 $2,984,300 $(320,215) $9,490 (2.203)/3 month USD-LIBOR-BBA/ Jun-24 (Purchased) Jun-19/2.203 4,973,900 (99,478) 8,754 (2.647)/3 month USD-LIBOR-BBA/ Jun-29 (Purchased) Jun-24/2.647 4,973,900 (194,479) 7,660 2.5925/3 month USD-LIBOR-BBA/ Jan-27 (Purchased) Jan-19/2.5925 2,984,300 (105,197) (716) 2.647/3 month USD-LIBOR-BBA/ Jun-29 (Purchased) Jun-24/2.647 4,973,900 (194,479) (9,351) 2.203/3 month USD-LIBOR-BBA/ Jun-24 (Purchased) Jun-19/2.203 4,973,900 (99,478) (13,430) (2.785)/3 month USD-LIBOR-BBA/ Jan-47 (Purchased) Jan-27/2.785 2,984,300 (320,215) (16,443) (2.5925)/3 month USD-LIBOR-BBA/ Jan-27 (Purchased) Jan-19/2.5925 2,984,300 (105,197) (42,855) 2.7175/3 month USD-LIBOR-BBA/ Jan-47 (Written) Jan-19/2.7175 2,984,300 269,632 85,948 (2.413)/3 month USD-LIBOR-BBA/ Jun-29 (Written) Jun-19/2.413 4,973,900 191,246 23,477 (2.7175)/3 month USD-LIBOR-BBA/ Jan-47 (Written) Jan-19/2.7175 2,984,300 269,632 17,249 2.413/3 month USD-LIBOR-BBA/ Jun-29 (Written) Jun-19/2.413 4,973,900 191,246 (15,519) Barclays Bank PLC (2.205)/3 month USD-LIBOR-BBA/ Jun-24 (Purchased) Jun-19/2.205 4,973,900 (99,478) 8,505 2.43/3 month USD-LIBOR-BBA/ Feb-22 (Purchased) Feb-19/2.43 2,984,300 (41,631) 4,626 2.205/3 month USD-LIBOR-BBA/ Jun-24 (Purchased) Jun-19/2.205 4,973,900 (99,478) (13,231) (2.43)/3 month USD-LIBOR-BBA/ Feb-22 (Purchased) Feb-19/2.43 2,984,300 (41,631) (22,203) Citibank, N.A. (2.654)/3 month USD-LIBOR-BBA/ Jun-29 (Purchased) Jun-24/2.654 4,973,900 (194,479) 6,914 2.654/3 month USD-LIBOR-BBA/ Jun-29 (Purchased) Jun-24/2.654 4,973,900 (194,479) (8,655) 22 Putnam VT Diversified Income Fund FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 6/30/16 (Unaudited) cont . Counterparty Fixed right or obligation % to receive or (pay)/ Premium Unrealized Floating rate index/ Expiration Contract receivable/ appreciation/ Maturity date date/strike amount (payable) (depreciation) Citibank, N.A. cont . (2.42)/3 month USD-LIBOR-BBA/ Jun-29 (Written) Jun-19/2.42 $4,973,900 $191,495 $22,283 2.42/3 month USD-LIBOR-BBA/ Jun-29 (Written) Jun-19/2.42 4,973,900 190,500 (14,623) Goldman Sachs International 2.8175/3 month USD-LIBOR-BBA/ Mar-47 (Purchased) Mar-27/2.8175 596,900 (75,359) 3,928 (2.33)/3 month USD-LIBOR-BBA/ Aug-27 (Purchased) Aug-17/2.33 14,921,700 (113,405) 895 (2.5975)/3 month USD-LIBOR-BBA/ Aug-27 (Purchased) Aug-17/2.5975 29,843,400 (47,749) (2,089) (2.8175)/3 month USD-LIBOR-BBA/ Mar-47 (Purchased) Mar-27/2.8175 596,900 (75,359) (3,844) 2.46/3 month USD-LIBOR-BBA/ Aug-27 (Written) Aug-17/2.46 44,765,100 161,154 (4,477) FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 6/30/16 (Unaudited) cont . Counterparty Fixed right or obligation % to receive or (pay)/ Premium Unrealized Floating rate index/ Expiration Contract receivable/ appreciation/ Maturity date date/strike amount (payable) (depreciation) JPMorgan Chase Bank N.A. 2.8325/3 month USD-LIBOR-BBA/ Feb-52 (Purchased) Feb-22/2.8325 $2,984,300 $(416,683) $21,397 (2.8325)/3 month USD-LIBOR-BBA/ Feb-52 (Purchased) Feb-22/2.8325 2,984,300 (416,683) (78,576) 2.79/3 month USD-LIBOR-BBA/ Feb-49 (Written) Feb-19/2.79 2,984,300 283,359 106,272 (2.79)/3 month USD-LIBOR-BBA/ Feb-49 (Written) Feb-19/2.79 2,984,300 283,359 (12,594) Total TBA SALE COMMITMENTS OUTSTANDING at 6/30/17 (proceeds receivable Principal Settlement $62,005,117) (Unaudited) amount date Value Federal National Mortgage Association, 3.50%, 7/1/47 $33,000,000 7/13/17 $33,886,875 Federal National Mortgage Association, 3.00%, 7/1/47 26,000,000 7/13/17 25,965,470 Federal National Mortgage Association, 2.50%, 7/1/47 2,000,000 7/13/17 1,926,562 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/17 (Unaudited) Upfront Unrealized premium Termination Payments made by Payments received appreciation/ Notional amount received (paid) date fund per annum by fund per annum (depreciation) $150,377,300 E $304,209 9/20/19 1.70% 3 month $250,223 USD-LIBOR-BBA 8,911,000 E (55,120) 9/20/22 3 month USD-LIBOR-BBA 1.95% (76,275) 9,315,000 E (105,309) 9/20/27 3 month USD-LIBOR-BBA 2.25% (152,984) 43,480,800 E 225,550 9/20/27 2.20% 3 month 645,141 USD-LIBOR-BBA 32,159,700 E 67,587 9/20/22 1.90% 3 month 220,635 USD-LIBOR-BBA 5,508,500 E (58,336) 9/20/47 3 month USD-LIBOR-BBA 2.45% (175,349) 13,034,100 (173) 6/27/27 2.15% 3 month 143,695 USD-LIBOR-BBA 6,500,000 (86) 6/26/27 3 month USD-LIBOR-BBA 2.11504% (92,453) 4,884,000 (40) 6/27/22 3 month USD-LIBOR-BBA 1.8165% (30,588) 4,973,900 E (66) 7/13/27 2.18% 3 month 44,266 USD-LIBOR-BBA 2,789,000 (37) 6/30/27 2.1965% 3 month 19,040 USD-LIBOR-BBA 15,169,500 (57) 7/5/19 1.60431% 3 month 1,725 USD-LIBOR-BBA 15,169,500 (57) 7/5/19 1.6076% 3 month 701 USD-LIBOR-BBA AUD 13,453,000 59,231 6/28/22 2.60% 6 month AUD-BBR- (6,214) BBSW AUD 47,000 (418) 6/28/27 6 month AUD-BBR-BBSW 3.00% (153) BRL 7,491,718 (21) 1/2/23 Brazil Cetip Interbank 0.00% (79,731) Deposit Rate Over Putnam VT Diversified Income Fund 23 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/17 (Unaudited) cont . Upfront Unrealized premium Termination Payments made by Payments received appreciation/ Notional amount received (paid) date fund per annum by fund per annum (depreciation) BRL 3,391,342 $(9) 1/2/23 0.00% Brazil Cetip $(81,570) Interbank Deposit Rate Over BRL 3,764,120 (10) 1/2/23 Brazil Cetip Interbank 0.00% 12,033 Deposit Rate Over BRL 14,561,702 (18) 1/2/19 0.00% Brazil Cetip (12,967) Interbank Deposit Rate Over CAD 1,387,000 E (7,280) 9/20/27 3 month CAD-BA-CDOR 1.95% (23,922) CAD 4,739,000 E (9,215) 9/20/22 3 month CAD-BA-CDOR 1.60% (42,554) CAD 6,512,000 (40) 6/23/22 1.505% 3 month CAD-BA- 54,364 CDOR CHF 8,254,000 E (7,076) 9/20/22 6 month CHF-LIBOR-BBA 0.30% 43,839 CHF 1,125,000 E (1,717) 9/20/27 6 month CHF-LIBOR-BBA 0.15% (16,766) EUR 3,103,000 E (12) 2/18/20 1 day EUR-EURIBOR-REUTERS 0.124% 2,642 EUR 3,103,000 E (12) 2/18/20 1 day EUR-EURIBOR-REUTERS 0.104% 1,919 EUR 9,956,000 (87) 4/26/22 0.21% 6 month 12,729 EUR-EURIBOR- REUTERS EUR 9,970,000 (88) 5/4/22 0.21% 6 month 15,613 EUR-EURIBOR- REUTERS EUR 13,644,000 E 19,053 9/20/22 6 month EUR-EURIBOR-REUTERS 0.20% (81,943) EUR 15,935,000 E 1,809 9/20/27 6 month EUR-EURIBOR-REUTERS 0.80% (266,006) GBP 1,405,000 E (26) 1/19/32 1.912% 6 month (14,990) GBP-LIBOR-BBA GBP 10,278,000 E 37,620 9/20/22 0.75% 6 month 221,123 GBP-LIBOR-BBA GBP 572,000 E 1,105 9/20/27 1.15% 6 month 16,726 GBP-LIBOR-BBA HUF 213,000,000 (10) 2/28/27 6 month HUF-BUBOR-NATIONAL 2.65% 34,201 BANK OF HUNGARY HUF 984,600,000 (13) 2/28/19 0.715% 6 month (26,550) HUF-BUBOR- NATIONAL BANK OF HUNGARY HUF 610,230,000 (8) 3/1/19 0.69% 6 month (15,281) HUF-BUBOR- NATIONAL BANK OF HUNGARY HUF 138,640,000 (6) 3/1/27 6 month HUF-BUBOR-NATIONAL 2.60% 19,771 BANK OF HUNGARY HUF 465,970,000 (6) 3/20/19 0.745% 6 month (13,404) HUF-BUBOR- NATIONAL BANK OF HUNGARY HUF 103,660,000 (5) 3/20/27 6 month HUF-BUBOR-NATIONAL 2.905% 24,816 BANK OF HUNGARY MXN 32,807,000 — 1/1/26 1 month MXN-TIIE-BANXICO 6.16% (110,678) MXN 33,655,000 — 10/6/21 1 month MXN-TIIE-BANXICO 5.93% (58,051) MXN 7,880,000 (5) 12/24/26 8.12% 1 month MXN-TIIE- (30,354) BANXICO MXN 9,640,000 (6) 1/7/27 8.20% 1 month MXN-TIIE- (40,417) BANXICO MXN 5,975,000 (6) 3/12/32 1 month MXN-TIIE-BANXICO 7.67% 6,863 MXN 9,445,000 (10) 4/22/32 1 month MXN-TIIE-BANXICO 7.73% 13,758 NOK 175,000 E 15 9/20/22 1.45% 6 month 115 NOK-NIBOR-NIBR NOK 28,059,000 E (8,485) 9/20/27 6 month NOK-NIBOR-NIBR 1.90% (35,808) NZD 8,510,000 E (22) 3/29/20 3 month NZD-BBR-FRA 3.0475% 9,650 24 Putnam VT Diversified Income Fund CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/17 (Unaudited) cont . Upfront Unrealized premium Termination Payments made by Payments received appreciation/ Notional amount received (paid) date fund per annum by fund per annum (depreciation) NZD 29,000 E $24 9/20/22 3 month NZD-BBR-FRA 2.75% $(168) NZD 4,088,000 E (6,824) 9/20/27 3 month NZD-BBR-FRA 3.25% (44,719) SEK 61,609,000 E 9,591 9/20/22 0.30% 3 month 88,790 SEK-STIBOR-SIDE SEK 8,706,000 E 18,183 9/20/27 3 month SEK-STIBOR-SIDE 1.10% (1,444) ZAR 6,197,000 (6) 10/11/26 8.32625% 3 month ZAR-JIBAR- (11,770) SAFEX ZAR 24,140,000 (7) 3/9/19 3 month ZAR-JIBAR-SAFEX 7.305% 4,753 ZAR 48,820,000 (15) 3/24/19 3 month ZAR-JIBAR-SAFEX 7.11% (1,574) ZAR 11,180,000 (12) 3/24/27 7.785% 3 month ZAR-JIBAR- 13,875 SAFEX Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/17 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Barclays Bank PLC $576,652 $— 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index $3,215 4.00% 30 year Fannie Mae pools 137,597 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index (462) 4.00% 30 year Fannie Mae pools 304,594 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index (174) 6.00% 30 year Fannie Mae pools 354,813 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index (1,192) 4.00% 30 year Fannie Mae pools 43,506 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6 6.50% 30 year Fannie Mae pools 163,697 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index (621) 5.00% 30 year Ginnie Mae II pools 789,878 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index (2,653) 4.00% 30 year Fannie Mae pools 662,480 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index (2,059) 4.50% 30 year Fannie Mae pools 403,669 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 1,077 6.00% 30 year Fannie Mae pools 478,351 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 1,648 5.00% 30 year Ginnie Mae II pools 287,847 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 992 5.00% 30 year Ginnie Mae II pools 365,228 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 1,258 5.00% 30 year Ginnie Mae II pools 488,763 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 72 6.50% 30 year Fannie Mae pools 70,113 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 10 6.50% 30 year Fannie Mae pools Putnam VT Diversified Income Fund 25 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/17 (Unaudited) cont . Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Barclays Bank PLC cont . $1,005,442 $— 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index $(4,561) 5.00% 30 year Fannie Mae pools 484,742 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index (2,402) 4.00% 30 year Fannie Mae pools 815,190 — 1/12/43 (3.50%) 1 month USD-LIBOR Synthetic TRS Index (2,936) 3.50% 30 year Fannie Mae pools 1,295,345 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index (5,320) 5.00% 30 year Fannie Mae pools 10,832,513 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index (37,774) 5.00% 30 year Fannie Mae pools 6,573,566 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 3,539 6.50% 30 year Fannie Mae pools 2,544,000 — 7/3/22 (1.9225%) USA Non Revised (3,638) Consumer Price Index-Urban (CPI-U) 2,544,000 — 7/3/27 2.085% USA Non Revised 7,149 Consumer Price Index-Urban (CPI-U) 2,927,000 — 7/5/22 (1.89%) USA Non Revised 799 Consumer Price Index-Urban (CPI-U) 2,927,000 — 7/5/27 2.05% USA Non Revised (2,162) Consumer Price Index-Urban (CPI-U) EUR 2,664,000 — 9/15/17 (0.4975%) Eurostat Eurozone HICP 9,289 excluding tobacco EUR 1,332,000 — 9/15/17 (0.46%) Eurostat Eurozone HICP 5,793 excluding tobacco EUR 1,895,000 — 9/15/17 (0.435%) Eurostat Eurozone HICP 9,328 excluding tobacco Citibank, N.A. $646,568 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index (2,255) 5.00% 30 year Fannie Mae pools 391,808 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index (1,366) 5.00% 30 year Fannie Mae pools 1,011,816 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index (3,528) 5.00% 30 year Fannie Mae pools Credit Suisse International 424,954 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index (1,482) 5.00% 30 year Fannie Mae pools 446,841 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 241 6.50% 30 year Fannie Mae pools 665,243 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 2,291 5.00% 30 year Ginnie Mae II pools 707,762 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index (3,211) 5.00% 30 year Fannie Mae pools 26 Putnam VT Diversified Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/17 (Unaudited) cont . Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Credit Suisse International cont . $779,791 $— 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index $(3,538) 5.00% 30 year Fannie Mae pools 650,413 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 2,240 5.00% 30 year Ginnie Mae II pools 1,240,558 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 4,273 5.00% 30 year Ginnie Mae II pools 601,548 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 2,918 3.50% 30 year Fannie Mae pools 301,076 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 1,461 3.50% 30 year Fannie Mae pools 392,367 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 1,903 3.50% 30 year Fannie Mae pools 540,935 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 1,948 3.50% 30 year Fannie Mae pools 434,364 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 1,564 3.50% 30 year Fannie Mae pools 1,040,958 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3,749 3.50% 30 year Fannie Mae pools 2,805,663 — 1/12/45 4.00% (1 month USD-LIBOR) Synthetic TRS Index 15,218 4.00% 30 year Fannie Mae pools 1,149,430 — 1/12/45 4.00% (1 month USD-LIBOR) Synthetic TRS Index 6,234 4.00% 30 year Fannie Mae pools 1,160,467 — 1/12/45 3.50% (1 month USD-LIBOR) Synthetic TRS Index 6,540 3.50% 30 year Fannie Mae pools 1,143,111 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index (5,666) 4.00% 30 year Fannie Mae pools Deutsche Bank AG 446,841 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 241 6.50% 30 year Fannie Mae pools Goldman Sachs International 559,352 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index (319) 6.00% 30 year Fannie Mae pools 202,744 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 30 6.50% 30 year Fannie Mae pools 1,431,283 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 7,980 4.00% 30 year Fannie Mae pools 1,431,283 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 7,980 4.00% 30 year Fannie Mae pools 312,952 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 168 6.50% 30 year Fannie Mae pools Putnam VT Diversified Income Fund 27 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/17 (Unaudited) cont . Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Goldman Sachs International cont . $117,560 $— 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index $63 6.50% 30 year Fannie Mae pools 81,803 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index (47) 6.00% 30 year Fannie Mae pools 900,461 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 3,196 4.00% 30 year Fannie Mae pools 214,590 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index (122) 6.00% 30 year Fannie Mae pools 429,141 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index (245) 6.00% 30 year Fannie Mae pools 218,505 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 118 6.50% 30 year Fannie Mae pools 428,724 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 231 6.50% 30 year Fannie Mae pools 262,174 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 141 6.50% 30 year Fannie Mae pools 20,108 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 11 6.50% 30 year Fannie Mae pools 53,580 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 29 6.50% 30 year Fannie Mae pools 14,380 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 2 6.50% 30 year Fannie Mae pools 274,970 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 41 6.50% 30 year Fannie Mae pools 1,863,694 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 10,391 4.00% 30 year Fannie Mae pools 219,146 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index (125) 6.00% 30 year Fannie Mae pools 1,611,042 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 8,982 4.00% 30 year Fannie Mae pools 1,035,189 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index (4,696) 5.00% 30 year Fannie Mae pools 1,241,184 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 6,021 3.50% 30 year Fannie Mae pools 990,892 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 4,807 3.50% 30 year Fannie Mae pools 608,199 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 2,950 3.50% 30 year Fannie Mae pools 1,140,841 — 1/12/45 4.00% (1 month USD-LIBOR) Synthetic TRS Index 6,188 4.00% 30 year Fannie Mae pools 28 Putnam VT Diversified Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/17 (Unaudited) cont . Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Goldman Sachs International cont . $763,167 $— 1/12/43 (3.50%) 1 month USD-LIBOR Synthetic TRS Index $(2,749) 3.50% 30 year Fannie Mae pools 2,052,976 — 1/12/45 4.00% (1 month USD-LIBOR) Synthetic TRS Index 11,135 4.00% 30 year Fannie Mae pools 890,690 — 1/12/44 (3.00%) 1 month USD-LIBOR Synthetic TRS Index (2,427) 3.00% 30 year Fannie Mae pools 2,720,902 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index (13,485) 4.00% 30 year Fannie Mae pools EUR 9,589,000 — 8/10/17 (0.63%) Eurostat Eurozone HICP (6,790) excluding tobacco EUR 3,166,000 — 8/11/17 (0.63%) Eurostat Eurozone HICP (2,242) excluding tobacco EUR 2,664,000 — 8/31/17 (0.27%) Eurostat Eurozone HICP 20,143 excluding tobacco EUR 2,664,000 — 9/1/17 (0.37%) Eurostat Eurozone HICP 14,483 excluding tobacco JPMorgan Chase Bank N.A. $2,268,640 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 11,244 4.00% 30 year Fannie Mae pools 1,722,359 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 8,536 4.00% 30 year Fannie Mae pools 357,756 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 1,773 4.00% 30 year Fannie Mae pools 1,035,189 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index (4,696) 5.00% 30 year Fannie Mae pools JPMorgan Securities LLC 929,155 — 1/12/44 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4,168 4.00% 30 year Fannie Mae pools 437,900 — 1/12/43 (3.50%) 1 month USD-LIBOR Synthetic TRS Index (1,577) 3.50% 30 year Fannie Mae pools 6,913,954 — 1/12/42 (4.00%) 1 month USD-LIBOR Synthetic TRS Index (38,546) 4.00% 30 year Fannie Mae pools 2,402,404 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic MBX Index (8,275) 5.00% 30 year Ginnie Mae II pools Total $— OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/17 (Unaudited) Upfront Payments Unrealized Swap counterparty/ premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Bank of America N.A. CMBX NA BBB– Index BBB–/P $5,468 $80,000 5/11/63 300 bp $(3,836) CMBX NA BBB– Index BBB–/P 10,546 175,000 5/11/63 300 bp (9,806) CMBX NA BBB– Index BBB–/P 21,545 349,000 5/11/63 300 bp (19,043) CMBX NA BBB– Index BBB–/P 20,577 361,000 5/11/63 300 bp (21,407) Credit Suisse International CMBX NA BB Index — (41,690) 2,362,000 5/11/63 (500 bp) 390,950 CMBX NA BB Index — (234,066) 1,423,000 1/17/47 (500 bp) (6,717) Putnam VT Diversified Income Fund 29 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/17 (Unaudited) cont . Upfront Payments Unrealized Swap counterparty/ premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Credit Suisse International cont . CMBX NA BBB– Index BBB–/P $6,647 $58,000 5/11/63 300 bp $(98) CMBX NA BBB– Index BBB–/P 16,463 130,000 5/11/63 300 bp 1,344 CMBX NA BBB– Index BBB–/P 402,021 3,760,000 5/11/63 300 bp (35,266) CMBX NA BBB– Index BBB–/P 34,676 528,000 1/17/47 300 bp (12,210) CMBX NA BBB– Index BBB–/P 529,082 7,158,000 1/17/47 300 bp (106,547) Goldman Sachs International CMBX NA BB Index — (92,376) 903,000 5/11/63 (500 bp) 73,023 CMBX NA BB Index — (27,088) 179,000 1/17/47 (500 bp) 1,511 CMBX NA BB Index — (47,339) 324,000 5/11/63 (500 bp) 12,007 CMBX NA BB Index — (74,898) 443,000 1/17/47 (500 bp) (4,122) CMBX NA BB Index — (35,390) 216,000 1/17/47 (500 bp) (881) CMBX NA BB Index — (26,396) 130,000 1/17/47 (500 bp) (5,627) CMBX NA BBB– Index BBB–/P 5,978 69,000 5/11/63 300 bp (2,046) CMBX NA BBB– Index BBB–/P 9,574 87,000 5/11/63 300 bp (544) CMBX NA BBB– Index BBB–/P 8,117 94,000 5/11/63 300 bp (2,815) CMBX NA BBB– Index BBB–/P 8,608 102,000 5/11/63 300 bp (3,255) CMBX NA BBB– Index BBB–/P 8,150 103,000 5/11/63 300 bp (3,829) CMBX NA BBB– Index BBB–/P 13,259 119,000 5/11/63 300 bp (580) CMBX NA BBB– Index BBB–/P 13,360 123,000 5/11/63 300 bp (945) CMBX NA BBB– Index BBB–/P 13,309 123,000 5/11/63 300 bp (996) CMBX NA BBB– Index BBB–/P 10,857 131,000 5/11/63 300 bp (4,379) CMBX NA BBB– Index BBB–/P 12,743 151,000 5/11/63 300 bp (4,819) CMBX NA BBB– Index BBB–/P 21,242 153,000 5/11/63 300 bp 3,448 CMBX NA BBB– Index BBB–/P 14,034 206,000 5/11/63 300 bp (9,924) CMBX NA BBB– Index BBB–/P 11,031 228,000 5/11/63 300 bp (15,486) CMBX NA BBB– Index BBB–/P 11,359 229,000 5/11/63 300 bp (15,274) CMBX NA BBB– Index BBB–/P 11,164 229,000 5/11/63 300 bp (15,469) CMBX NA BBB– Index BBB–/P 28,369 233,000 5/11/63 300 bp 1,271 CMBX NA BBB– Index BBB–/P 12,206 234,000 5/11/63 300 bp (15,009) CMBX NA BBB– Index BBB–/P 32,901 315,000 5/11/63 300 bp (3,733) CMBX NA BBB– Index BBB–/P 8,225 118,000 1/17/47 300 bp (2,254) CMBX NA BBB– Index BBB–/P 197,205 2,668,000 1/17/47 300 bp (39,714) JPMorgan Securities LLC CMBX NA BB Index — (54,516) 376,000 5/11/63 (500 bp) 14,355 CMBX NA BB Index — (28,120) 200,000 5/11/63 (500 bp) 8,513 CMBX NA BB Index — (28,477) 198,000 5/11/63 (500 bp) 7,790 CMBX NA BB Index — (798) 6,000 5/11/63 (500 bp) 301 CMBX NA BB Index — (40,618) 260,000 1/17/47 (500 bp) 922 CMBX NA BB Index — (41,089) 253,000 1/17/47 (500 bp) (668) CMBX NA BB Index — (29,082) 182,000 1/17/47 (500 bp) (4) CMBX NA BB Index — (21,373) 130,000 1/17/47 (500 bp) (604) CMBX NA BB Index — (6,379) 42,000 1/17/47 (500 bp) 331 CMBX NA BBB– Index BBB–/P 5,697 50,000 5/11/63 300 bp (118) CMBX NA BBB– Index BBB–/P 7,926 55,000 5/11/63 300 bp 1,530 CMBX NA BBB– Index BBB–/P 7,875 63,000 5/11/63 300 bp 548 CMBX NA BBB– Index BBB–/P 10,040 90,000 5/11/63 300 bp (427) CMBX NA BBB– Index BBB–/P 12,023 103,000 5/11/63 300 bp 44 CMBX NA BBB– Index BBB–/P 11,934 103,000 5/11/63 300 bp (45) CMBX NA BBB– Index BBB–/P 7,112 103,000 5/11/63 300 bp (4,867) CMBX NA BBB– Index BBB–/P 16,352 112,000 5/11/63 300 bp 3,326 CMBX NA BBB– Index BBB–/P 7,032 114,000 5/11/63 300 bp (6,226) CMBX NA BBB– Index BBB–/P 13,688 125,000 5/11/63 300 bp (850) 30 Putnam VT Diversified Income Fund OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/17 (Unaudited) cont . Upfront Payments Unrealized Swap counterparty/ premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) JPMorgan Securities LLC cont . CMBX NA BBB– Index BBB–/P $11,088 $130,000 5/11/63 300 bp $(4,031) CMBX NA BBB– Index BBB–/P 11,152 131,000 5/11/63 300 bp (4,083) CMBX NA BBB– Index BBB–/P 6,406 145,000 5/11/63 300 bp (10,458) CMBX NA BBB– Index BBB–/P 21,028 168,000 5/11/63 300 bp 1,490 CMBX NA BBB– Index BBB–/P 19,893 179,000 5/11/63 300 bp (925) CMBX NA BBB– Index BBB–/P 23,606 208,000 5/11/63 300 bp (585) CMBX NA BBB– Index BBB–/P 26,521 217,000 5/11/63 300 bp 1,284 CMBX NA BBB– Index BBB–/P 26,521 217,000 5/11/63 300 bp 1,284 CMBX NA BBB– Index BBB–/P 14,532 227,000 5/11/63 300 bp (11,869) CMBX NA BBB– Index BBB–/P 12,095 227,000 5/11/63 300 bp (14,305) CMBX NA BBB– Index BBB–/P 11,561 227,000 5/11/63 300 bp (14,839) CMBX NA BBB– Index BBB–/P 26,038 229,000 5/11/63 300 bp (594) CMBX NA BBB– Index BBB–/P 29,242 278,000 5/11/63 300 bp (3,090) CMBX NA BBB– Index BBB–/P 27,776 283,000 5/11/63 300 bp (5,137) CMBX NA BBB– Index BBB–/P 35,405 302,000 5/11/63 300 bp 283 CMBX NA BBB– Index BBB–/P 25,375 310,000 5/11/63 300 bp (10,678) CMBX NA BBB– Index BBB–/P 33,035 315,000 5/11/63 300 bp (3,600) CMBX NA BBB– Index BBB–/P 40,087 328,000 5/11/63 300 bp 1,941 CMBX NA BBB– Index BBB–/P 43,848 395,000 5/11/63 300 bp (2,091) CMBX NA BBB– Index BBB–/P 28,757 530,000 5/11/63 300 bp (32,882) CMBX NA BBB– Index BBB–/P 32,140 606,000 5/11/63 300 bp (38,338) CMBX NA BBB– Index BBB–/P 40,048 724,000 5/11/63 300 bp (44,152) CMBX NA BBB– Index — (103,524) 1,124,000 1/17/47 (300 bp) (3,713) CMBX NA BBB– Index — (37,437) 450,000 1/17/47 (300 bp) 2,523 CMBX NA BBB– Index — (17,403) 220,000 1/17/47 (300 bp) 2,133 CMBX NA BBB– Index — (6,133) 114,000 1/17/47 (300 bp) 3,990 Total *Payments related to the referenced debt are made upon a credit default event. **Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. ***Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at June30,2017. Securities rated by Putnam are indicated by “/P.” The Putnam rating categories are comparable to the Standard & Poor’s classifications. CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/17 (Unaudited) Upfront Payments Unrealized premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount Date fund per annum (depreciation) NA HY Series 28 Index B+/P $905,179 $12,265,000 6/20/22 500 bp $40,842 Total *Payments related to the referenced debt are made upon a credit default event. **Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. ***Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at June30,2017. Securities rated by Putnam are indicated by “/P.” The Putnam rating categories are comparable to the Standard & Poor’s classifications. Putnam VT Diversified Income Fund 31 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer cyclicals $—­ $—­ $13,839 Energy 107,250 8,751 7,938 Transportation —­ 4,879 —­ Utilities and power —­ 10,887 —­ Total common stocks Convertible bonds and notes —­ 54,907 —­ Convertible preferred stocks —­ 13,000 —­ Corporate bonds and notes —­ 70,803,682 2 Foreign government and agency bonds and notes —­ 15,181,987 —­ Mortgage-backed securities —­ 100,744,846 1,471,644 Preferred stocks 182,876 —­ —­ Purchased options outstanding —­ 225,960 —­ Purchased swap options outstanding —­ 2,124,564 —­ Senior loans —­ 4,061,180 —­ U.S. government and agency mortgage obligations —­ 100,585,194 —­ Warrants 1,922 —­ —­ Short-term investments 11,656,706 6,814,494 —­ Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $—­ $(137,304) $—­ Futures contracts 17,781 —­ —­ Written options outstanding —­ (528,085) —­ Written swap options outstanding —­ (2,429,359) —­ Forward premium swap option contracts —­ 68,792 —­ TBA sale commitments —­ (61,778,907) —­ Interest rate swap contracts —­ (104,898) —­ Total return swap contracts —­ 52,466 —­ Credit default contracts —­ (2,064,362) —­ Totals by level $—­ * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in Note 1), did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 32 Putnam VT Diversified Income Fund Statement of assets and liabilities 6/30/17 (Unaudited) Assets Investment in securities, at value including (Note 1): Unaffiliated issuers (identified cost $301,786,565) $302,419,802 Affiliated issuers (identified cost $11,656,706) (Note 5) 11,656,706 Cash 74,211 Foreign currency (cost $3,039) (Note 1) 2,873 Interest and other receivables 2,671,714 Receivable for shares of the fund sold 178,669 Receivable for investments sold 6,373,062 Receivable for sales of delayed delivery securities (Note 1) 34,204,120 Receivable for variation margin on futures contracts (Note 1) 3,655 Receivable for variation margin on centrally cleared swap contracts (Note 1) 1,460,736 Unrealized appreciation on forward premium swap option contracts (Note 1) 327,398 Unrealized appreciation on forward currency contracts (Note 1) 1,311,431 Unrealized appreciation on OTC swap contracts (Note 1) 761,949 Premium paid on OTC swap contracts (Note 1) 994,192 Total assets Liabilities Payable for investments purchased 5,839,103 Payable for purchases of delayed delivery securities (Note 1) 73,665,343 Payable for shares of the fund repurchased 270,950 Payable for compensation of Manager (Note 2) 95,003 Payable for custodian fees (Note 2) 55,164 Payable for investor servicing fees (Note 2) 24,947 Payable for Trustee compensation and expenses (Note 2) 150,166 Payable for administrative services (Note 2) 858 Payable for distribution fees (Note 2) 28,216 Payable for variation margin on futures contracts (Note 1) 3,566 Payable for variation margin on centrally cleared swap contracts (Note 1) 1,282,338 Unrealized depreciation on OTC swap contracts (Note 1) 759,151 Premium received on OTC swap contracts (Note 1) 2,144,549 Unrealized depreciation on forward currency contracts (Note 1) 1,448,735 Unrealized depreciation on forward premium swap option contracts (Note 1) 258,606 Written options outstanding, at value (premiums $4,162,452) (Notes 1 and 3) 2,957,444 TBA sale commitments, at value (proceeds receivable $62,005,117) (Note 1) 61,778,907 Other accrued expenses 109,413 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $302,914,884 Undistributed net investment income (Note 1) 2,414,240 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (96,198,369) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 2,437,304 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $74,989,693 Number of shares outstanding 12,666,749 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $5.92 Computation of net asset value Class IB Net assets $136,578,366 Number of shares outstanding 23,003,893 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $5.94 The accompanying notes are an integral part of these financial statements. Putnam VT Diversified Income Fund 33 Statement of operations Six months ended 6/30/17 (Unaudited) Investment income Interest (including interest income of $67,173 from investments in affiliated issuers) (Note 5) $6,623,238 Dividends 5,928 Total investment income Expenses Compensation of Manager (Note 2) 583,777 Investor servicing fees (Note 2) 75,584 Custodian fees (Note 2) 45,345 Trustee compensation and expenses (Note 2) 7,866 Distribution fees (Note 2) 172,566 Administrative services (Note 2) 2,555 Auditing and tax fees 77,643 Other 40,814 Total expenses Expense reduction (Note 2) (418) Net expenses Net investment income Net realized loss on securities from unaffiliated issuers (Notes 1 and 3) (3,639,817) Net realized gain on forward currency contracts (Note 1) 860,999 Net realized gain on foreign currency transactions (Note 1) 14,027 Net realized loss on swap contracts (Note 1) (3,935,254) Net realized loss on futures contracts (Note 1) (104,553) Net realized gain on written options (Notes 1 and 3) 3,278,419 Net unrealized appreciation of securities in unaffiliated issuers and TBA sale commitments during the period 2,790,752 Net unrealized depreciation of forward currency contracts during the period (612,896) Net unrealized appreciation of assets and liabilities in foreign currencies during the period 18,221 Net unrealized appreciation of swap contracts during the period 2,217,141 Net unrealized appreciation of futures contracts during the period 17,781 Net unrealized appreciation of written options during the period 1,221,964 Net gain on investments Net increase in net assets resulting from operations Statement of changes in net assets Six months Year ended ended 6/30/17* 12/31/16 Decrease in net assets Operations: Net investment income $5,623,434 $12,625,212 Net realized loss on investments and foreign currency transactions (3,526,179) (13,715,953) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 5,652,963 12,084,342 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (4,515,761) (6,054,685) Class IB (7,768,755) (10,511,769) Decrease from capital share transactions (Note 4) (607,273) (19,551,770) Total decrease in net assets Net assets: Beginning of period 216,709,630 241,834,253 End of period (including undistributed net investment income of $2,414,240 and $9,075,322, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. 34 Putnam VT Diversified Income Fund Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended­ Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Class IA­ 6/30/17† $6.06­ .16­ .06­ .22­ (.36) $5.92­ 3.74* $74,990­ .39* 2.69* 612* f 12/31/16­ 6.21­ .34­ (.03) .31­ (.46) 6.06­ 5.76­ 77,226­ .79 e 5.89 e 846 f 12/31/15­ 7.02­ .32­ (.47) (.66) 6.21­ 84,766­ .75­ 5.02­ 876 f 12/31/14­ 7.58­ .38­ (.32) .06­ (.62) 7.02­ .68­ 103,063­ .76­ 5.27­ 408 f 12/31/13­ 7.26­ .42­ .16­ .58­ (.26) 7.58­ 8.08­ 121,877­ .75­ 5.71­ 234 g 12/31/12­ 6.88­ .37­ .43­ .80­ (.42) 7.26­ 11.97­ 132,669­ .77­ 5.24­ 170 g Class IB­ 6/30/17† $6.07­ .15­ .07­ .22­ (.35) $5.94­ 3.63* $136,578­ .51* 2.56* 612* f 12/31/16­ 6.22­ .33­ (.04) .29­ (.44) 6.07­ 5.42­ 139,483­ 1.04 e 5.63 e 846 f 12/31/15­ 7.01­ .31­ (.46) (.64) 6.22­ 157,069­ 1.00­ 4.76­ 876 f 12/31/14­ 7.57­ .36­ (.32) .04­ (.60) 7.01­ .35­ 189,608­ 1.01­ 5.02­ 408 f 12/31/13­ 7.25­ .40­ .16­ .56­ (.24) 7.57­ 7.81­ 237,938­ 1.00­ 5.45­ 234 g 12/31/12­ 6.87­ .35­ .43­ .78­ (.40) 7.25­ 11.69­ 314,873­ 1.02­ 4.99­ 170 g * Not annualized. † Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. e Reflects a voluntary waiver of certain fund expenses in effect during the period. As a result of such waiver, the expenses of each class reflect a reduction of less than 0.01% as a percentage of average net assets. f Portfolio turnover includes TBA purchase and sale commitments. g Portfolio turnover excludes TBA purchase and sale commitments. Including TBA purchase and sale commitments to conform with current year presentation, the portfolio turnover would have been the following: Portfolio turnover (%) December 31, 2013 586% December 31, 2012 546 The accompanying notes are an integral part of these financial statements. Putnam VT Diversified Income Fund 35 Notes to financial statements 6/30/17 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2017 through June 30, 2017. Putnam VT Diversified Income Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek as high a level of current income as Putnam Management believes is consistent with preservation of capital. The fund invests mainly in bonds that are securitized debt instruments (such as mortgage-backed investments) and other obligations of companies and governments worldwide, are either investment-grade or below-investment-grade in quality (sometimes referred to as “junk bonds”) and have intermediate- to long-term maturities (three years or longer). Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund typically uses to a significant extent derivatives, such as futures, options, certain foreign currency transactions and swap contracts, for both hedging and non-hedging purposes. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The fund has entered into contractual arrangements with an investment adviser, administrator, distributor, shareholder servicing agent and custodian, who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. Under the fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers, must be brought in state and federal courts located within the Commonwealth of Massachusetts. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on 36 Putnam VT Diversified Income Fund the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Securities purchased or sold on a forward commitment or delayed delivery basis may be settled at a future date beyond customary settlement time; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts for hedging treasury term structure risk and for yield curve positioning. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used for hedging currency exposures and to gain exposure to currencies. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, for hedging term structure risk, for yield curve positioning and for gaining exposure to rates in various countries. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Putnam VT Diversified Income Fund 37 OTC and centrally cleared interest rate swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, for gaining exposure to specific sectors, for hedging inflation and for gaining exposure to inflation. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, for gaining liquid exposure to individual names, to hedge market risk and for gaining exposure to specific sectors. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. TBA commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions, to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date are held as “cover” for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA purchase commitments outstanding at period end, if any, are listed within the fund’s portfolio and TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,985,291 on open derivative contracts subject to the Master Agreements. 38 Putnam VT Diversified Income Fund Collateral posted by the fund at period end for these agreements totaled $1,755,772 and may include amounts related to unsettled agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $317.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit plus a $25,000 flat fee and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.21% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At December 31, 2016, the fund had a capital loss carryover of $84,542,884 available to the extent allowed by the Code to offset future net capital gain, if any. For any carryover, the amount of the carryover and that carryover’s expiration date is: Loss carryover Short-term Long-term Total Expiration $34,245,810 $16,067,438 $50,313,248 * 34,229,636 N/A 34,229,636 12/31/17 *Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $321,379,555, resulting in gross unrealized appreciation and depreciation of $3,505,225 and $10,808,272, respectively, or net unrealized depreciation of $7,303,047. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 48.0% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of all open-end mutual funds sponsored by Putnam Management (excluding net assets of funds that are invested in, or that are invested in by, other Putnam funds to the extent necessary to avoid “double counting” of those assets). Such annual rates may vary as follows: 0.700% of the first $5 billion, 0.650% of the next $5 billion, 0.600% of the next $10 billion, 0.550% of the next $10 billion, 0.500% of the next $50 billion, 0.480% of the next $50 billion, 0.470% of the next $100 billion and 0.465% of any excess thereafter. For the reporting period, the management fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.270% of the fund’s average net assets. Putnam Management has contractually agreed, through April 30, 2019, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.07% of the fund’s average daily net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class IA $26,863 Class IB 48,721 Total $75,584 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting Putnam VT Diversified Income Fund 39 period, the fund’s expenses were reduced by $418 under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $164, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. The expenses related to distribution fees during the reporting period are included in Distribution fees in the Statement of operations. Note 3 — Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of Proceeds purchases from sales Investments in securities, including TBA commitments (Long-term) $1,398,038,687 $1,418,324,025 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales of long-term securities from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Written option transactions during the reporting period are summarized as follows: Written swap option Written swap option Written option Written option contract amounts premiums contract amounts premiums Written options outstanding at the beginning of the reporting period USD $202,868,100 $2,012,263 $87,325,900 $554,249 EUR — $— — $— GBP — $— — $— Options opened USD 1,954,740,000 6,035,445 613,563,650 3,186,010 EUR 14,952,800 78,059 4,131,300 36,995 GBP 23,870,000 118,157 — — Options exercised USD (73,907,100) (394,698) — — EUR — GBP — Options expired USD (658,340,200) (1,419,182) — — EUR — GBP — Options closed USD (706,862,400) (2,594,949) (620,076,100) (3,371,026) EUR (1,312,800) (41,876) (4,131,300) (36,995) GBP — Written options outstanding at the end of the reporting period USD $718,498,400 $3,638,879 $80,813,450 $369,233 EUR 13,640,000 $36,183 — $— GBP 23,870,000 $118,157 — $— Note 4 — Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Six months ended 6/30/17 Year ended 12/31/16 Six months ended 6/30/17 Year ended 12/31/16 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 153,878 $936,135 167,719 $983,623 1,052,713 $6,374,500 1,678,564 $9,492,831 Shares issued in connection with reinvestment of distributions 770,608 4,515,761 1,100,852 6,054,685 1,321,217 7,768,755 1,904,306 10,511,769 924,486 5,451,896 1,268,571 7,038,308 2,373,930 14,143,255 3,582,870 20,004,600 Shares repurchased (1,000,461) (5,995,699) (2,165,628) (12,530,992) (2,354,734) (14,206,725) (5,859,238) (34,063,686) Net increase (decrease) 40 Putnam VT Diversified Income Fund Note 5 — Affiliated transactions Transactions during the reporting period with any company which is under common ownership or control were as follows: Shares outstanding and fair value Affiliate Fair value as of 12/31/16 Purchase cost Sale proceeds Investment income as of 6/30/17 Short-term investments Putnam Short Term Investment Fund* $6,506,207 $42,949,730 $37,799,231 $67,173 $11,656,706 Total Short-term investments * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. There were no realized or unrealized gains or losses during the period. Note 6 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher-yielding, lower-rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 7 — Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8 — Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Purchased TBA commitment option contracts (contract amount) $83,400,000 Purchased currency options (contract amount) $16,300,000 Purchased swap option contracts (contract amount) $581,000,000 Written TBA commitment option contracts (contract amount) (Note 3) $113,900,000 Written currency options (contract amount) (Note 3) $16,300,000 Written swap option contracts (contract amount) (Note 3) $588,100,000 Futures contracts (number of contracts) 10 Forward currency contracts (contract amount) $215,500,000 OTC interest rate swap contracts (notional) $2,800,000 Centrally cleared interest rate swap contracts (notional) $438,300,000 OTC total return swap contracts (notional) $116,900,000 OTC credit default contracts (notional) $35,400,000 Centrally cleared credit default contracts (notional) $10,500,000 Warrants (number of warrants) 3,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Fair value liabilities location Fair value Credit contracts Payables, Net assets — Receivables $1,490,205 Unrealized depreciation $3,554,567* Foreign exchange contracts Investments, Receivables 1,396,438 Payables 1,479,020 Equity contracts Investments 1,922 Payables — Interest rate contracts Investments, Receivables, Net assets — Unrealized Payables, Net assets — appreciation 4,175,876* Unrealized depreciation 4,803,377* Total * Includes cumulative appreciation/depreciation of futures contracts and/or centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. Putnam VT Diversified Income Fund 41 The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward currency hedging instruments under ASC 815 Warrants Options Futures contracts Swaps Total Credit contracts $— $— $— $— $(241,290) $(241,290) Foreign exchange contracts — 185,120 — 860,999 — $1,046,119 Equity contracts 2,516 — $2,516 Interest rate contracts — 871,861 (104,553) — (3,693,964) $(2,926,656) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward currency hedging instruments under ASC 815 Warrants Options Futures contracts Swaps Total Credit contracts $— $— $— $— $(517,032) $(517,032) Foreign exchange contracts — (30,438) — (612,896) — $(643,334) Equity contracts (8,046) — $(8,046) Interest rate contracts — 146,228 17,781 — 2,734,173 $2,898,182 Total 42 Putnam VT Diversified Income Fund This page intentionally left blank. Putnam VT Diversified Income Fund 43 Note 9 — Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC Barclays Capital, Inc. (clearing broker) Citibank, N.A. Credit Suisse International Credit Suisse Securities (USA), LLC (clearing broker) Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. JPMorgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith, Inc. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Centrally cleared interest rate swap contracts § $— $— $1,444,493 $— $— $16,243 $— $— $— $— $— $— $— $— $— $— $1,460,736 OTC Total return swap contracts* # — 44,175 — — 50,580 — 241 105,090 — 21,553 4,168 — 225,807 OTC Credit default contracts* # — 659,989 — — 379,398 — — 450,818 — 1,490,205 Centrally cleared credit default contracts § — Futures contracts § — 3,655 — 3,655 Forward currency contracts # 106,999 137,761 — 37,300 50,129 — — 60,257 119,901 266,344 — — 257,826 121,562 97,910 55,442 1,311,431 Forward premium swap option contracts # 152,578 13,131 — 29,197 — — — 4,823 — 127,669 — 327,398 Purchased swap options** # 34,320 146,644 — 1,269,229 189,464 — — 334,099 — 31,335 — — 119,473 — — — 2,124,564 Purchased options** # 65,595 — 19,412 — 140,953 — 225,960 Total Assets Liabilities: Centrally cleared interest rate swap contracts § $— $— $1,227,064 $— $— $25,989 $— $— $— $— $— $— $— $— $— $— $1,253,053 OTC Total return swap contracts* # — 65,954 — 7,149 13,897 — — 33,247 — 4,696 48,398 — 173,341 OTC Credit default contracts* # 112,228 — — — 1,141,666 — — 588,043 — — 848,293 — 2,690,230 Centrally cleared credit default contracts § — — 29,285 — 29,285 Futures contracts § — 3,566 — 3,566 Forward currency contracts # 180,735 62,227 — 278,775 30,456 — — 106,313 11,196 220,397 — — 264,257 90,646 128,873 74,860 1,448,735 Forward premium swap option contracts # 98,314 35,434 — 23,278 — — — 10,410 — 91,170 — 258,606 Written swap options # 104,064 185,009 — 1,173,493 178,884 — — 330,611 — 366,694 — — 90,604 — — — 2,429,359 Written options # 24,553 — 5,732 — 497,800 — 528,085 Total Liabilities $— Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $(46,982) $— $— $— $(414,741) $— $— $(152,853) $— $(479,634) $(441,705) $— $— $— $(30,963) $— Net amount $(113,420) $(6,913) $188,144 $(146,969) $— $(9,746) $241 $(18,424) $108,705 $(113,269) $— $89 $22,438 $30,916 $— $(19,418) *Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. **Included with Investments in securities on the Statement of assets and liabilities. †Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day’s variation margin only as reported on the Statement of assets and liabilities, which is not collateralized. Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund’s portfolio. Note 10 — New pronouncements In October 2016, the SEC adopted amendments to rules under the Investment Company Act of 1940 (“final rules”) intended to modernize the reporting and disclosure of information by registered investment companies. The final rules amend Regulation S-X and require funds to provide standardized, enhanced derivative disclosure in fund financial statements in a format designed for individual investors. The amendments to Regulation S-X also update the disclosures for other investments and investments in and advances to affiliates and amend the rules regarding the general form and content of fund financial statements. The compliance date for the amendments to Regulation S-X is August 1, 2017. Putnam Management has evaluated the amendments and its adoption will have no effect on the fund’s net assets or results of operations. 44 Putnam VT Diversified Income Fund Putnam VT Diversified Income Fund 45 Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel discussed with representatives of Putnam Management the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review, identifying possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2017, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2017, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June 2017 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2017. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, the costs incurred by Putnam Management in providing services to the fund, and the continued application of certain reductions and waivers noted below; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the funds’ current fee arrangements under the management contracts were first implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to fund shareholders. (In a few instances, funds have implemented so-called “all-in” management fees covering substantially all routine fund operating costs.) In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment strategy, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not indicate that changes to the management fee structure for your fund would be appropriate at this time. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee rates as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to support the effort to have fund expenses meet competitive standards, the Trustees and Putnam Management have implemented a contractual expense limitation applicable to specified open-end funds, including your fund, of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, distribution fees, investor servicing fees, investment-related expenses, interest, taxes, brokerage commissions, acquired fund fees and expenses and extraordinary expenses). This expense limitation attempts to maintain competitive expense levels for the funds. Most funds, 46 Putnam VT Diversified Income Fund including your fund, had sufficiently low expenses that this expense limitation was not operative during their fiscal years ending in 2016. Putnam Management has agreed to maintain this expense limitation until at least April 30, 2019 and has agreed to implement a contractual expense limitation applicable to specified retail open-end funds, including your fund, of 25 basis points on investor servicing fees and expenses until at least August 31, 2018. Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Broadridge Financial Solutions, Inc. (“Broadridge”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the first quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the fifth quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2016. The first quintile represents the least expensive funds and the fifth quintile the most expensive funds. The fee and expense data reported by Broadridge as of December 31, 2016 reflected the most recent fiscal year-end data available in Broadridge’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees in connection with their annual contract review for the Putnam funds included information regarding fees charged by Putnam Management and its affiliates to institutional clients, including defined benefit pension and profit-sharing plans, charities, college endowments, foundations, sub-advised third-party mutual funds, state, local and non-U.S. government entities, and corporations. This information included, in cases where an institutional product’s investment strategy corresponds with a fund’s strategy, comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients as compared to the services provided to the Putnam Funds. The Trustees observed that the differences in fee rates between these clients and the Putnam funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect, among other things, historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its other clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officers and other senior members of Putnam Management’s Investment Division throughout the year. In addition, in response to a request from the Independent Trustees, Putnam Management provided the Trustees with in-depth presentations regarding each of the equity and fixed income investment teams, including the operation of the teams and their investment approaches. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2016 was a challenging year for the performance of the Putnam funds, with generally disappointing results for the international and global equity funds and taxable fixed income funds, mixed results for small-cap equity, Spectrum, global asset allocation, equity research and tax exempt fixed income funds, but generally strong results for U.S. equity funds. The Trustees noted, however, that they were encouraged by the positive performance trend since mid-year 2016 across most Putnam Funds. In particular, from May 1, 2016 through April 30, 2017, 51% of Putnam Fund assets were in the top quartile and 87% were above the median of the Putnam Funds’ competitive industry rankings. They noted that the longer-term performance of the Putnam funds generally continued to be strong, exemplified by the fact that the Putnam funds were ranked by the Barron’s/Lipper Fund Families survey as the 5th-best performing mutual fund complex out of 54 complexes for the five-year period ended December 31, 2016. In addition, while the survey ranked the Putnam Funds 52nd out of 61 mutual fund complexes for the one-year period ended 2016, the Putnam Funds have ranked 1st or 2nd in the survey for the one-year period three times since 2009 (most recently in 2013). They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2016 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor closely the performance of those funds, including the effectiveness of any efforts Putnam Management has undertaken to address underperformance and whether additional actions to address areas of underperformance are warranted. For purposes of the Trustees’ evaluation of the Putnam Funds’ investment performance, the Trustees generally focus on a competitive industry ranking of each fund’s total net return over a one-year, three-year Putnam VT Diversified Income Fund 47 and five-year period. For a number of Putnam funds with relatively unique investment mandates for which Putnam Management informed the Trustees that meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on their total gross and net returns and, in most cases, comparisons of those returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered that its class IA share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. (“Lipper”) peer group (Lipper VP (Underlying Funds) — General Bond Funds) for the one-year, three-year and five-year periods ended December 31, 2016 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period Three-year period Five-year period 3rd 4th 1st Over the one-year, three-year and five-year periods ended December 31, 2016, there were 48, 39 and 28 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees expressed concern about your fund’s fourth quartile performance over the three-year period ended December 31, 2016 and considered the circumstances that may have contributed to this disappointing performance. The Trustees considered Putnam Management’s observation that the fund’s underperformance over the three-year period was largely due to the fund’s overweight exposure to securities with a short duration in an environment of falling interest rates. The Trustees also noted Putnam Management’s view that the fund’s international term structure positioning had detracted from the fund’s performance, particularly in the second quarter of 2015 (Greek debt crisis) and June and July of 2016 (Brexit). The Trustees considered that Putnam Management remained confident in the fund’s portfolio managers. The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance concerns that may arise from time to time. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds’ Trustees, to make appropriate decisions regarding the management of the funds. Based on Putnam Management’s willingness to take appropriate measures to address fund performance issues and Putnam Management’s responsiveness to Trustee concerns about investment performance, the Trustees concluded that it continues to be advisable to seek change within Putnam Management to address performance shortcomings. In the Trustees’ view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not likely provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used predominantly to acquire brokerage and research services (including third-party research and market data) that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee, including any developments with respect to the European Union’s updated Markets in Financial Instruments Directive and its potential impact on PIL’s use of client commissions to obtain investment research. The Trustees also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are fair and reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. Furthermore, the Trustees believed that the services provided were required for the operation of the funds, and that they were of a quality at least equal to those provided by other providers. 48 Putnam VT Diversified Income Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2017, are available in the Individual Investors section of putnam.com and on the Securities and Exchange Commission’s [SEC] website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Kenneth R. Leibler, Vice Chair Boston, MA 02109 P.O. Box 8383 Liaquat Ahamed Boston, MA 02266-8383 Ravi Akhoury Investment Sub-Advisor 1-800-225-1581 Barbara M. Baumann Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street Custodian Catharine Bond Hill London, England SW1A 1LD State Street Bank and Trust Company Paul L. Joskow Robert E. Patterson Marketing Services Legal Counsel George Putnam, III Putnam Retail Management Ropes & Gray LLP Robert L. Reynolds One Post Office Square Manoj P. Singh Boston, MA 02109 The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Putnam VT Diversified Income Fund 49 This report has been prepared for the shareholders H502 of Putnam VT Diversified Income Fund. VTSA/17 Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant's schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: August 25, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: August 25, 2017 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial Officer Date: August 25, 2017
